Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 1 of 111

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

BOSTON PARENT COALITION FOR
ACADEMIC EXCELLENCE CORP,

Plaintiff,
v

THE SCHOOL COMMITTEE OF THE CITY
OF BOSTON, ALEXANDRA
OLIVER-DAVILA, MICHAEL O’NEILL,
HARDIN COLEMAN, LORNA RIVERA, JERI
ROBINSON, QUOC TRAN, ERNANI
DeARAUJO, and BRENDA CASSELLIUS,

Defendants,
and

COUNSEL FOR THE BOSTON BRANCH OF
THE NAACP, GREATER BOSTON LATINO
NETWORK, ASIAN PACIFIC ISLANDER
CIVIC ACTION NETWORK, ASIAN
AMERICAN RESOURCE WORKSHOP,
MAIRENY PIMENTEL, and H.D,

Intervenors.

 

 

EF

Civil Action No. 1:21-cv-10330-WGY

Ll

I, Catherine Lizotte, do hereby depose and state as follows:

1. [am an attorney and member in good standing of the Massachusetts bar.

2. I currently serve as the Legal Advisor to Boston Public Schools (“BPS”). In that role,

I oversee the Office of Legal Advisor, which is a part of the City of Boston Law Department. I

report to the First Assistant Corporation Counsel and Corporation Counsel of the City of Boston.

3. On October 22, 2020, BPS received the following public records request from James

 
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 2 of 111

Vaznis at the Boston Globe:

Hi all,

Under the states public records law and the state’s open meeting law,

lam seeking copies of all cellular telephone text messages and emails related to BPS

issues that were sent and received by each Boston School Committee member during

their meeting that began on Oct. 21 and that ended on Oct. 22. This request applies to all
members who sat on the committee for the Oct. 21 meeting, including then-Chair Michael

Loconto.

Thank you for your help with this.

Best,

Jamie

Attachment A (Email Request October 22, 2020).

4. After receiving this request, I sought to determine whether any records existed that
were responsive to this request. As school committee members do not possess publicly-issued
devices, they provided potentially responsive records from their personal devices to me. I
reviewed and analyzed whether any of the texts from the personal devices of school committee
members were responsive to the request.

5. In reviewing and analyzing the text messages, I was mindful of the following:

a. A public record is a record “made or received by” a public employee acting in his
or her capacity as a public employee. M.G. L. c. 4., § 7 (26).

b. Not every communication sent by a school committee member on a private device
is “made or received” in his or her official capacity or to matters under the
committee’s purview. See Guide for Members of Public Boards and
Commissions, Massachusetts Office of the Inspector General at 11 (2017),
available at
https://www.mass.gov/doc/guide-for-members-of-public-boards-and-commissions

‘download. Attached for convenience at Attachment B.

c. Acase-by-case determination must be made about each communication, or

 
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 3 of 111

portion of a communication, each of which may contain various opinions or
observations, to determine whether it was made in one’s public or private
capacity.

6. In consultation with the then Corporation Counsel Eugene O'Flaherty, First Assistant
Corporation Counsel for Government Services Henry C. Luthin, and the Director of Public
Records Shawn A. Williams, a final determination was made concerning what records were
responsive to the Boston Globe’s request and the form of their disclosure. Due to difficulty in
reading some of the screen shot images, we decided to provide a type written version of the text
messages. A cover letter and the transcribed records were sent to the Boston Globe on
November 5, 2020. See Attachment C (November 5, 2020 Response to Boston Globe).
Specifically, with respect to text messages, the response noted the following:

With respect to text messages, if is important to note that none of the members possess a
mobile phone that is owned by BPS or the City of Boston. Each member was contacted
and asked to provide text message records from the respective personal devices that are
responsive to your request. While no portions of texts were redacted based on statutory
exemptions to the public records law, BPS did omit portions deemed not “related to BPS
issues,”

Darragh Murphy Requests for Public Records
7, On November 19, 2020, Darragh Murphy made a public records request for:

[cJopies of all data sets, spreadsheets, formulas, algorithms, calculations, instructions,
rubrics, and guidelines used by the Superintendent's Exam School Working Group to
identify the number of school aged children in each Boston ZIP code, the median income
of each Boston ZIP code, and the allocation of exam school seats per Boston ZIP code,
including copies of all simulations run by the Exam School Working Group, the
Superintendent's Office, the Boston Public School department, and the Boston School
Committee, and all electronic communication to and from all members of the Exam
School Working Group, the Superintendent, the Boston School Committee, the Mayor's
Office, the Boston City Council, and Boston Public Schools offices, regarding the work of
the Exam School Working group, its data and findings, and the simulations.

See Attachment D (Darragh Murphy November 19, 2020 Request (#R001025-111920)).
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 4 of 111

8. On November 19, 2020, Darragh Murphy made a public records request for:

{ejopies of all formulas, algorithms, calculations, instructions, rubrics, and guidelines
used by the Boston Public Schools to convert, analyze, and standardize Grade Point
Averages (GPA‘) for all 6th grade applicants to Boston Latin Academy, the O'Bryant
School, and Boston Latin School.

See Attachment E (Darragh Murphy November 19, 2020 Request GRO01024-111920)).
9. On November 19, 2020, Darragh Murphy made a public records request for:

{cjopies of all electronic communications, including emails, text messages, voicemails,
social media messages, tweets, etc, to and from Superintendent Cassellius, her staff
and/or assistants, and all members of the Boston School Committee, and all members of
the Exam School Working Group regarding the Exam School Working Group, including
electronic attachments to all electronic communications.

See Attachment F (Darragh Murphy November 19, 2020 Request (#R001023-111920)).
10. On November 19, 2020, Darragh Murphy made a public records request for:

ISEE exam scores and Grade Point Averages (GPA'‘) for school year 2019/2020 of all
6th grade students who did NOT receive invitations for School Year 2020/2021 to Baston
Latin Academy, the O'Bryant School, and Boston Latin School, de-identified, with the
name of the exam school to which each applicant was NOT invited to attend, the sending
school name, and the ZIP code of each applicant.

See Attachment G (Darragh Murphy November 19, 2020 Request (#R001021-111920)).
11. On November 19, 2020, Darragh Murphy made a public records request for:

ISEE exam scores and Grade Point Averages (GPA’s) for school year 2019/2020 of all
6th grade students admitted for School Year 2020/2021 to Boston Latin Academy, the
O'Bryant School, and Boston Latin School, de-identified, with the name of the exam
school to which each applicant was invited to attend, the sending school name, and the

ZIP code of each applicant.

See Attachment H (Darragh Murphy November 19, 2020 Request (#R001020-111920)).
12. On November 19, 2020, Darragh Murphy made a public records request for:
“{g]jrade Point Averages (GPA's) for school year 2019/2020 of all 6th grade students

admitted for School Year 2020/2021 to Boston Latin Academy, the O'Bryant School, and
Boston Latin School, de-identified, with sending school name and ZIP code of each

applicant.”
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 5 of 111

See Attachment I (Darragh Murphy November 19, 2020 Request (#R001019-111920)).

13. On January 13, 2021, BPS responded to Darragh Murphy’s November 19, 2020
request. See Attachment J (Cover letter but not documents provided are in Attachment J). With
regard to the request for electronic communications, BPS provided 213 emails and other related
documents, but no text messages.

14. On February 12, 2021, Darragh Murphy made a public records request for:

a. “list of students who are in the applicant pool . . . for the schoo! year 2021-2022” and

b. a “list of students who applied for inclusion in the applicant pool . .. for the school
year 2021-2022.”

See Attachment K (Darragh Murphy February 12, 2021 Request (#R000275-021221)).
15. On February 23, 2021, Darragh Murphy made a public records request for the
following:
-Copies of ALL electronic text messages, instant messages, and any other form of

electronic communication sent and/or received, including any and all "group"
messages sent and/or received by more than one of the following listed
individuals, during the School Committee meeting scheduled for October 21,
2020, from the time the meeting started on 10/21/2020 until it was officially
adjourned on Thursday, October 22, 2020, between and among each and all of
the following: Superintendent Brenda Cassellius SC Chair Michael Loconto SC
Members: Lorna Rivera Jeri Robinson Michael O'Neil Alexandra Oliver-Davila
Hardin LK Coleman Quoc Tran,

-List of students who currently comprise the applicant pool for incoming school year
2021/2022 for the three exam schools (Boston Latin School, Boston Latin Academy, John
D O'Bryant School), de-identified and sorted by GPA,

-All of the Grade Point Averages sorted by Zip Code of the students, de-identified, who
currently comprise the applicant pool for incoming school year 2021/2022 for the three
exam schools (Boston Latin School, Boston Latin Academy, John D O'Bryant School).
Please provide the list by zip code. For example:

Zip Code 02122: List all the GPA's of the de-identified students currently comprising the
applicant pool who reside in Zip Code 02122.

Zip Code 02126: List all the GPA's of the de-identified students currently comprising the

applicant pool who reside in Zip Code 02126.
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 6 of 111

And so on until every Zip Code in the City of Boston is included in the response,
including Zip Codes for which there are no applicants in the pool and Zip Codes in which
there are fewer than 10.

- Written transcript of the entire School Comm meeting held on October 21, 2020 which
adjourned on Thursday, October 22, 2020.

-Written transcript of the entire School Comm meeting held on October 8, 2020.
[October 2020 School Committee Text Messages].

See Attachment L (Darragh Murphy February 23, 2021 Public Records Request
(#R000337-022321)).

16. On March 9, 2021, BPS responded to Darragh Murphy’s February 23, 2021 request.
See Attachment M (Cover letter response on #R000337-02232 but not documents provided are
in Attachment M). With regard to the request for text messages, BPS produced the same
document containing the transcribed messages that it had previously produced on November 5,
2020 to the Boston Globe because the obligation to produce did not include those messages that
were deemed to be private as opposed to the member’s public function. See Attachment N
(Transcribed text messages). Hence, the wording of Darragh Murphy’s February 23, 2021
request secking “ALL” text messages did not alter the determination of whether the text was a
public record. However, the cover letter accompanying the Globe records was inadvertently not
included in the March 9, 2021 response.

17, On March 22, 2021, BPS responded to Darragh Murphy’s February 12, 2021 request.
See Attachment O (Response to Darragh Murphy Request (#R000275-021221)),

18. Darragh Murphy did not indicate in any of her public records requests that she was

associated with BPCAE,
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 7 of 111

Boston Parent Coalition for Academic Excellence (“BPCAE”) Public Record Reguests

19, On November 20, 2020, the Boston Parent Coalition for Academic Excellence
(“BPCAE”) made a public records request containing fifteen (15) separate requests for
information or data sets regarding the October 21, 2020 exam school admissions presentation to
the Boston School Committee. See Attachment P (BPCAE November 20, 2020 Request
((#R001041-112320))). On January 13, 2021, BPS responded to BPCAE. See Attachment Q
(Response to BPCAE Request),

20. On February 12, 2021, BPCAE made a public records request for:

the “total number of applicants sorted by zip code for the current Fall 2021 Boston Exam
Schools Admissions cycle.”

See Attachment R. (BPCAE February 12, 2021 Public Record Request (#R000279-021221)).
On March 22, 2021, BPS responded to BPCAE’s February 12, 2021 request. See Attachment
8 (March 22, 202] Response to BPCAE),

21, On June 23, 2021, the BPCAE submitted an additional request See Attachment T
(BPCAE June 23, 2021 Public Record Request (#R001178-062321). A response is pending,

Conclusion

22, On June 18, 2021, Shawn A. Williams, Boston’s Director of Public Records, sent all
who requested text messages, including the Boston Globe and Darragh Murphy copies of the
screen shots of all text messages, the transcription and the emails sent to Ms. Murphy. The
BPCAE did not receive this response as it had never requested text messages.

23. BPCAE did not indicate in any of its public records requests that Darragh Murphy
was one of its members or that she was in any way associated with it.

24. I was not aware that Darragh Murphy was associated with the plaintiff in this action

until my co-counsel for the defendants forwarded me an email sent to her by counsel for the

 
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 8 of 111

plaintiff on June 16, 2021, identifying the public records request to which BPS responded on
March 9, 2021, as “our client’s FOIA.” See Attachment U, (une 16, 2021 Email from Counsel
for Plaintiff with Attachments).

Signed under the pains and penalties of perjury this 6th day of July, 2021.

Catherine Lizotte

 

 
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 9 of 111

ATTACHMENT A
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 10 of 111

62021 Google Vault - Public records request

 

Public records request

 

email: "jJames.vaznis@globe.com James Vaznis” Thursday, October 22, 2020 at 9:08:08 PM Eastern Daylight Time
To: email: “jpalumbo@bostonpublicschools.org Jonathan Palumbo” , email: "xandrews@bostonpublicschools.org Xavier
Andrews"

Hi all,

Under the state's public records law and the state's open meeting law,

lam seeking copies of all cellular telephone text messages and emails
related to BPS issues that were sent and received by each Boston

School Committee member during their meeting that began on Oct. 27 and
that ended on Oct. 22. This request applies to all members who sat on

the committee for the Oct. 21 meeting, including then-Chair Michael
Loconto.

Thank you for your help with this.

Best,
Jamie

Sent from my iPhone

 

htips:/fediscovery.google.com/discovery/DisplayMessage ?m=6445dc3a-2f07-4c6 | -aa95-d1f187454 108&at=ACD7onrT09C-sSxtWejsqszEpXSH_ul 7zAiuXuvulOh...

lil
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 11 of 111

ATTACHMENT B
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 12 of 111

 

 

. ag ASSACHUS p> .
go

 

Me " ee
.. “STAaL ise? e

Guide for Members of Public
Boards and Commissions

 

Commonwealth of Massachusetts
Office of the Inspector General

Glenn A. Cunha
Inspector General

December 2017 Edition

 

 
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 13 of 111

 

Table of Contents
Guide for Members of Public Boards and Commissions............ccsssssesscsccsesscssesssessesseceresensecesee i
Practices for Effective Board Members ...........ssscsscsssssssssssvsessesscassvscatscscasessacsessevsuavssesasucceseses 2
1, Learn about the public orgamization ........1..c.cccccsssssssssssssscsscssesseesscssssessessecssssussessarseseevecseees 2
2. Educate yourself about the role of your board {and your role as a board member) ........... 3
3. Uphold fiduciary principles and act in the best interests of the public organization.......... 4
4. Exercise care when making decisions and voting by informing yourself, asking
questions and expecting ANSWeTs .........ccccccssssesseeseesecsssssessnesserssecsecsarssessssesessesasesaecessnsence 4
Actively oversee the executive who leads the organization .0.......ccccccccscsccssssecssssseessseoceoeses 5
Actively monitor and protect public expenditures ........cccccccssssecsssssssssssessesevessosscssesceccsvese 7
Consider your ethical responsibilities and follow the Massachusetts
COnflict-of-interest LAW... cess cssscssessesssecsssucsscatssessscstssessussuesussneasesassustssencsassussessssetseces 8
Operate in compliance with the Massachusetts open Meeting JAW... eceseseeetsesssecseeees 9

Ensure that you operate in compliance with the Massachusetts public records law ........ 11

10. Detect and report suspected fraud, wrongdoing or other misuse of public resources:

If you see something, say something .............cccccsssssssssssessccsessucssecsesessessserssesecussessetcensesees 12
COMCIUSION,.......sccssccessessenesesssenssesceecessseenessssscaesesesestasavecsuausassessersescaresssstarsenesssatavseavaraseesscecs 14
Appendix A: Sources of Advice and Assistance .........ssscssscsesscssssscessccsecsrssossassesesesersacesscseeee 15
Appendix B: Reasons for Entering Executive Session .........sccsccscsssesscssesessssesseseseecsecesececcscess 16

i]Page
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 14 of 111

Guide for Members of Public Boards and Commissions

 

Congratulations on your appointment to a public board or commission (“public board”). Your
service to the citizens of Massachusetts is essential to good government. Thank you for your
commitment to fulfilling your duties and responsibilities as a public board member.

Public boards take many forms. Some provide direct oversight to a state, county or local
governmental entity (collectively, a “public organization”). Other boards set policy for their
public organization and some make advisory recommendations. Still others perform a
combination of these functions.

 

Whether you serve on a state, county or local board,
you support a public organization that provides public ;
services with public funds. Your work is important, | /f Your board has a role in overseeing the

_. . ue public official leading a public organization —
whether you are advising your public organization on or if your board provides input on a public

policy matters, approving salaries, reviewing the program, the use of public funds or the care
budget, or assessing the executive director's of public property — you should read this
performance. Your participation, insights and | guide. Similarly, if you are a member of a
engagement as a citizen and active decision-maker | 00rd that — provides advice or
are essential to ensuring that your public organization recommendations to a public organization,

. . . & your p ° g this guide will help you fulfill your duties as a
fulfills its mission and uses public resources board member.

appropriately.

Who should use this guide?

 

 

 

This guide outlines practices, such as upholding fiduciary principles, that will help you
effectively perform your role. It also provides an overview of the laws that apply to your
position. These laws relate to the meetings your board holds, your official acts and
communications, and your individual conduct. These laws serve to promote open, transparent
and accountable government, all of which are essential elements to our representative
democracy.

 

Use this guide to understand your obligations and to
help you perform your duties as a public board member
to the best of your abilities. The appendix at the end of * Public university boards of

Public boards take many forms, such as:

this guide contains additional resources, including trustees
: . : . * Redevelopment authority boards
contact information for state agencies that interpret of trustees

and enforce the laws applicable to you and your board. © Municipal light department

boards of commissioners
Housing authority boards
Town finance committees
Library boards of trustees
Municipal select boards
Economic development
authorities

Thank you again for your commitment to fulfilling your
duties and responsibilities as a public board member.

* ee @ @# @

 

 

 
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 15 of 111

Practices for Effective Board Members

 

The following practices will help you succeed in fulfilling your obligations as a public board
member.

1. Learn about the public organization.

When you are first appointed, get to know the public organization you serve. Learn about the
public organization’s mandate or mission, which may be found in state law or a local ordinance.
A public organization’s mandate often identifies the scope of its authority to carry out its public
purpose or service, as well as any procedures governing how it achieves its mission and any
regulations or by-laws that its officers or appointees must follow.

in addition, learn about how the public organization fulfills its mission. Read about the
programs it operates and the segments of the public it serves. Ask for past annual reports and
budgets, as well as a current organizational chart. Learn about recent achievements and
upcoming initiatives or special projects.*

Ask:

*¢ What is the public organization’s mission or mandate?
¢ What rules, regulations or by-laws govern the public organization, if any?

Delve deeper and ask:

¢ How does the organization carry out its mission or purpose?

¢ Howis the organization structured?

¢ What is the organization’s annual budget? Who sets the budget and who decides
how it is spent?

« Who are the senior officials in the organization and what are their roles?

* What are the major projects or objectives that the public organization is considering
over the next few years? What will be the projected cost of these projects?

e Are the proposed projects and objectives consistent with the mission of the public
organization and with the organization’s budget and other priorities?

The answers to these questions will help you understand how the public organization operates
and will enabie you to become an effective and involved board member.

 

* The State Auditor conducts periodic audits of state agencies, quasi-state agencies and housing
authorities. If you serve on such a board, check the State Auditor’s website, available at
www.mass.gov/auditor, for audit reports on your public organization.

2|Page

 
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 16 of 111

2. Educate yourself about the role of your board (and your role as a board member).

In order to be an effective public board member, you need to understand your board’s role

with respect to the public organization. Some boards provide

direct oversight to ensure that the public organization operates You should understand . the
board’s role and responsibilities

effectively and in accordance with its mandate, while others in order to guide the public

work in an advisory capacity to help guide a public organization organization toward — the

toward particular goals and outcomes. The board’s role is | realization of its mission, goals

usually set out in a statute, local ordinance or other enabling 974 objectives.

document.

 

 

 

 

Ask:

e What is the scope of the board's authority and what is the source of that authority?

« What matters typically come before the board?

¢ Based on the board’s role with respect to the organization, are there other matters
that should be brought before the board?

You should also understand how the board operates, including how often it meets, how the
agenda is established and the procedures that govern the meetings. As a starting point, read

the meeting minutes from at least the past four board meetings.

Ask:

 

e How often does the board meet? Is the °

board ired t t ific schedul Public boards should meet regularly to
Oa . require omee On a speciric eauie facilitate open, vigorous and in-depth

and, if yes, what is that schedule? discussions in compliance with the

¢ Who sets the agenda for the meetings? Can | Massachusetts Open Meeting Law,
board members submit topics for the which is outlined later in this guide.
agenda?

* Does your board follow written procedures for meetings, such as Robert’s Rules of
Order?

¢ How does the board vote? Are all votes conducted in the same manner?

 

 

 

 

Per nemore, take steps to earn new the chaiperson Your board may find it helpful to adopt a
and ot ero icers are selected, if there are limits for set of written operating procedures,
serving as an officer and whether your board may including for the conduct of meetings,

establish committees. Request lists of all current board | term limits and leadership appointments,
members and committees. if they are not already in place.

 

 

 

Ask:

® How are officers selected?
e Does the board have committees and if so, how are members selected to serve on
them?

3) Page
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 17 of 111

¢ Are there term limits for officers, board members or committee members?

3. Uphold fiduciary principles and act in the best interests of the public organization.

In some instances, the law may consider you a fiduciary. A fiduciary is someone who owes a
particular duty of care, known as a fiduciary duty, to an entity or individual — in this case, a
public organization. A fiduciary duty requires an individual to act with good faith, loyalty and
due care. A fiduciary must act in the best interests of the public organization.

Even if you are not a fiduciary under the law, fiduciary
principles should guide the decisions that you and your to act for the benefit of another person
board make. Adhering to fiduciary principles will help | on aif matters within the scope of their
the board recognize that it is a steward of the public
funds entrusted to the organization, and that the board | and disclosure.” Black's Law Dictionary
plays a vital role in ensuring the public organization | 10th ed. (2024).

 

A fiduciary is “someone who is required

relationship; one who owes to another
the duties of goad faith, loyalty, due care,

 

 

 

fulfills its mission. As part of upholding fiduciary principles, the board should always act
independenily, with care and in the best interests of the organization.

Board members who adhere to the fiduciary principles will be active participants in board
matters, will stay informed and will act in the best interests of the organization. Fiduciary

 

Using fiduciary principles as the
framework for your board will
result in an active, well-informed
board that acts in the public
organization’s best interests and
assists the organization in
achieving its mission.

 

 

 

principles remind the board that it must act on behalf of the
organization, not its executive. They wil! lead the board to
actively oversee the executive and to expect accountability
from the executive, which will help the public organization
operate effectively, transparently and in accordance with its
mission.

4. Exercise care when making decisions and voting by informing yourself, asking questions

and expecting answers.

To be an active and effective board member, you must be informed. Consequently, before
your board meets, arm yourself with accurate information to make thoughtful decisions. Take
time to prepare for meetings in advance; read the materials that are distributed and think

about the issues on the agenda.

Ask:

*® How far in advance does the board receive meeting materials so that you can
properly prepare for pending actions before voting on a matter before the board?

¢ What is the procedure for requesting the organization to provide additional
information, either in advance of or ata meeting?

4]Page
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 18 of 111

¢ What is the procedure for asking individuals from the organization to attend the
meeting to provide additional information?

Public discourse, analysis and debate are expected, whether public board members are trustees
of a public college or commissioners of a local housing authority. When your board meets, ask
probing questions that are relevant to the issue and debate the issue at hand during meetings
to get information that will help you make informed decisions. If the chair of the board or an
official in the organization does not provide you with the necessary information to make an
informed decision, ask for it. If you do not receive the information you need, ask to change the
date of the vote.

Before voting on a matter, ask probing questions, such as:

* What statutes or regulations apply to the requested action?

* What internal procedures apply to the requested action and were those procedures
followed?

* Does the requested action align with the public organization’s mission,
responsibilities, priorities and budget?

* Do you need additional data so that you can make an informed decision?

* Do you need to hear from others in the organization? For instance, does legal
counsel or human resources have information necessary to make this decision?

Finally, exercise your own judgment and always act in the best interests of the public
organization. Do not allow yourself to be marginalized by an executive or fellow board member
who may assert knowledge or expertise above yours or who simply does not agree with you.
Do not rubber stamp official acts that come before your public board — your work is important
and you need to be informed.

5. Actively oversee the executive who leads the organization.

It is likely that your public organization is run by an executive, such as a public college
president, a director or other professional, and that your board is responsible for overseeing
the executive. If so, respect the trust the taxpayers placed in you. While you do not want to
interfere with the day-to-day management of the public organization, you do want to make
certain that the executive’s actions align with the objectives of the public organization. The
executive reports to you and is accountable to the board. Be an active overseer.

Expect the executive to timely inform the board of major projects, expenditures and initiatives.
Use board meetings to discuss substantive issues with the executive, such as budget planning,
capital projects and significant policy matters. Ask questions, seek clarification and get back-up
documentation. Collaboration with the executive will require open communication and
information-sharing.

5|Page
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 19 of 111

Ask:

¢ What are the executive’s objectives and priorities for the organization?
* Do these objectives align with the organization’s mission and values?
* What are the financial costs of achieving these objectives?

To help both the executive and the organization, your board should conduct an annual
performance evaluation of the executive. It also must establish a system to track and account
for the executive’s vacation, sick and work time. Both the performance assessment and the
mechanism used to account for the executive’s time should be established in writing. The
board also should ensure that the organization can track other expenses and requests for
reimbursements.

The board should approve the executive’s expenses and reimbursements {at least those above
a certain dollar threshold). This includes reviewing the back-up documentation for the
executive’s expenses and reimbursements. Staff who report to the executive are not in a
position to question the executive’s performance, expenditures or conduct; the board’s
independence and oversight in this regard are therefore critical.

 

Similarly, perform your due diligence before signing the * °
executive’s contract — whether it is the executive’s first Be clear about time expectations. if the
: executive must devote his full time and
contract or a renewal. Your board should do its own, | gttention to the public organization,
independent research to ensure that the salary and | make that explicit in the contract. If the
other benefits offered, including vacation time, sick | position is part-time, the contract should
leave and other fringe benefits, are reasonable and , “early oe out time and attendance
: : . requirements.
consistent with standard practices. Make sure that they q ,

 

 

 

are comparable to those of other executives with like experience and expertise who work in
similar public settings. And very importantly, ensure that the compensation is consistent with
the public organization’s budgetary commitments.

 

Finally, apply the same due diligence if you have to
recruit a new executive for the public organization.
Conduct an appropriate search that provides you with a
talented applicant pool. As part of the selection process,
speak with references and conduct a background check.

information about state salaries is
accessible online through CTHRU,
available at www.macomptroller.org.

 

 

 

Ask:

 

* What is the organization’s budget for the -
executive's salary? Consider establishing an independent
audit committee that reports to the
¢ How much time is the executive required to | board. Among other duties, the
devote to the public organization? committee could periodically audit
© How does the organization document and verify | reimbursements and expenses at the
the executive’s work, vacation and sick leave | ©xecutive level.
hours?

 

 

 

6G] Page
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 20 of 111

*® What is the public organization’s expense reimbursement policy? is it consistent
with the public organization’s mission and objectives? Does it clearly define how the
executive’s expenses are reviewed and approved?

* Do the executive’s reimbursement requests match legitimate expenses related to
the public organization’s public purpose?

6. Actively monitor and protect public expenditures.

Your board may be responsible for approving budgets, capital projects and other expenditures.
If that is the case, your public board ensures that a public organization utilizes its finite public
resources wisely and complies with the laws that govern the use of those resources. You are
the steward of those resources as a public board member.

As a starting point, learn to read a financial statement. You do not need to be an accounting
expert, but understanding financial statements is essential to ensuring that your organization is
using its public resources appropriately. if accounting is not your area of expertise, consider
asking a professional from within the organization to give the board a tutorial on reading
financial statements. Be sure to not only look at the figures in the financial statement, but also
be sure to review the accounting firm’s notes regarding litigation and other matters that may
affect the financial soundness of the organization. Also, when financial material is presented at
a board meeting, ask questions to clarify any unclear information. Chances are high that if you
are uncertain about the information, other board members are, too.

You also should understand the public bidding laws that apply to your organization. In
Massachusetts, many public organizations must follow particular laws and procedures before
undertaking construction projects; buying supplies, services and real property; or disposing of
surplus supplies and property. The Legislature designed these laws to ensure that all qualified
vendors have a fair and equal opportunity to compete for public contracts and that taxpayer
money is spent wisely. To the extent you can, educate yourself or obtain training on these
laws. Additional resources to help you understand these laws are available in Appendix A at the
end of this guide.

Ask:

¢ What laws must the public organization follow related to purchasing or disposing of
oods, services and real property?
8 h h P P ¥ o The Office of the Inspector General
* What laws must u e public organization provides several resources, including
follow in connection with construction procurement charts and manuals, to help
projects? you understand public bidding and
* What are the public organization’s written construcwion Ms. For more information,
procurement policies? please visit the ifice’s website, available
: . at www.mass.gev/ig.
¢ What audit procedures are in place to
ensure that the organization is complying with state law and its internal procedures?

 

 

 

 

7| Page
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 21 of 111

At the state level, the Massachusetts Comptroller maintains “CTHRU,” a comprehensive
electronic database of state expenditures, including state salaries and payments made to
vendors by state agencies. Use this database, available at www.macomptroller.org, to learn
more about your agency’s expenditures or to compare your organization’s expenses to other
public organizations.

If you are a member of a local board that serves a local public organization, inquire about
whether there is an electronic resource similar to "CTHRU," so that you may have more
information at your fingertips about the budget, salaries and spending of the organization.

Armed with this information you will be able to make meaningful determinations about
financial matters that come before your board.

7. Consider your ethical responsibilities and follow the Massachusetts conflict-of-interest
law.

As a public board member, you likely are subject to the state’s conflict-of-interest law, which is
designed to ensure that all public employees act for the benefit of the public organization, free
from personal bias or gain. The law impacts your conduct as a board member, as well as
certain activities you undertake separate from your board membership. For instance, the law:

¢ Restricts you from discussing or voting on matters in which you or an immediate
family member, or your private business has a financial interest.

e Restricts you from accepting gifts and gratuities, if given because of some official act
or because of official position, even if the gift or gratuity would not influence your
actions as a board member.

e Requires you to disclose in writing any appearances of a conflict of interest prior to
performing your official duties, and prohibits favoritism toward a family member or
friend or bias against a business associate.

e Restricts you from representing business or other interests before your board.

The law also requires you to:

 

¢ Complete training on the conflict-of-interest °
law. You have to acknowledge receiving a You must acknowledge receipt of the
. . . 8 8 conflict-of-interest summary annuaily
summary of the conflict-of-interest law every | gng complete the online training
year and complete the Ethics Commission’s | program every two years. if you have
free, online training program within 30 days not taken the training, contact the
after your appointment. Ethics Commission (see Appendix A) or
. . . a . . the individual or office that appointed
* File disclosures in certain instances involving you.
actual and potential conflicts of interest.

 

 

 

Keep the conflict-of-interest law especially in mind when your board deliberates or votes on an
issue. Your vote matters. It is an official act and your decisions or deliberations must be

8] Page

 
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 22 of 111

 

independent and free from personal bias, personal gain and The Ethics Commission
personal advantage. When you believe there may be a conflict provides free advice to all
between your official duties and your personal interest, at a public employees on the
minimum you must disclose that conflict. Disclosure forms and | conflict-of-interest lows. Its

instructions are available on the Ethics Commission’s website. website, available at
www.mass.gov/ethies, also

. contains helpful advisories,
You must abstain or recuse yourself from a matter under guides and rulings.

consideration by your public board if certain financial interests are
affected. If a matter before your board creates an appearance of a conflict for you, you must
first disclose the nature of the conflict in writing before participating in deliberations and voting
on the matter. At a minimum, disclosure creates transparency and helps ensure accountability,
impartiality and independence. It enhances the public’s confidence in the integrity and fairness
of our government and its processes. [t helps ensure the delivery of honest services
unencumbered by personal interest or gain.

 

 

 

To help your board and your public organization comply with the conflict-of-interest law, ask:

* Have all board members completed the conflict-of-interest law’s educational
requirements?

* Does your board or the public organization | You may want to consider circulating
understand how to complete and submit | 7” annual “outside activities” form as

' . ° part of an internal contro! plan related

conflict-of-interest law disclosure forms? If so, to possible conflicts of interest. it may
where are they retained? prompt disclosure before a conflict

® Does your board have a written policy about | arises.
abstention or recusal?

¢ Are you permitted to work on outside activities that may impact your role as a board
member? If so, how are outside activity requests approved?

* Does your board require the executive to file disclosure forms or outside activity
forms? If so, are the forms reviewed? |s there an approval process required? Are
these activities monitored for potential conflicts?

 

 

 

 

Finally, remember that the conflict-of-interest law applies to your fellow board members,
employees of the public organization and, in certain instances, to consultants and contractors.
if you learn of a potential conflict of interest - whether by a board member, senior executive or
employee — you need to properly address it. Seek advice from your board’s legal counsel or
contact the Ethics Commission.

8. Operate in compliance with the Massachusetts open meeting law.
When you were appointed, you should have received a copy of the state’s open meeting law.

Similar to the conflict-of-interest law, the open meeting law applies to both your individual
conduct and the board’s operations. For example:

9|Page
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 23 of 111

e Public boards must give advanced notice of the topics that will be discussed at a

meeting. . Once appointed, all public board
e Meetings of public boards must be open to members must sign a certification form

the public, although in limited circumstances stating that they have received certain
members may hold certain aspects of the | educational materials, that they

meeting in closed session, away from public | “"derstand the requirements of the
view open meeting law and thet they

. ; . / understand the consequences for
* Discussing certain matters with other board violating it. These educational materials

members outside of a properly noticed | include the text of the law, the Attorney
meeting — such as by email or telephone — | General's regulations, the Attorney

will likely violate the open meeting law. General's Open Meeting Law Guide, and
copies of all determination letters from

. the past five years where the Attorney
Because the open meeting law promotes openness and General found that the public body had

transparency in government, it contains specific notice | violated the open meeting law.
requirements to ensure that the public knows — prior to
the meeting — when and where the board will meet, along with what topics the board intends
to discuss at the meeting. Except in the case of an emergency, a public board must provide
notice of its meeting 48 hours in advance (excluding Saturdays, Sundays and legal holidays).
The notice must include the date, time and location of the meeting, as well as a list of all topics
that the chair reasonably anticipates will be discussed.”

 

 

 

 

The law seeks to balance the public’s interest in witnessing the deliberations of public officials
with the government’s need to manage its operations efficiently. Consequently, a board may
only discuss the topics listed in the meeting notice, unless the topic was not reasonably
anticipated when the notice was posted. While public bodies (such as boards) may discuss
topics that were not reasonably anticipated by the chair, the Massachusetts Attorney General
encourages public bodies to postpone discussion of any topics of significant public concern until
notice can be given to the public.

Further, while most board discussions must be public, as noted above, there are certain
situations in which the board may vote to meet in private. In these instances, your public board
may discuss a matter in what is known as an “executive session.”
An executive session may be held for any of ten permissible nepe! ; .
reasons, as specified in the open meeting law. Public bodies are of this guide for a list of the
; ten permissible reasons for
required to post notice of anticipated executive sessions, listing the entering executive session,
topics to be discussed behind closed doors with as much detail as
possible without compromising the lawful purpose for secrecy. Public bodies must begin
meetings in open session before entering executive session and must take a vote to enter
executive session, again providing as much detail as possible about what will be discussed.

 

See Appendix B at the end

 

 

 

 

* The open meeting law also contains additional requirements concerning meeting notices,
including where the notice must be posted.

10}; Page
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 24 of 111

The open meeting law prohibits communication between or among a quorum of a public board
outside of a noticed meeting on any business within that board's jurisdiction.* Therefore, a
series of telephone calls or emails between a quorum of board members ~ often referred to as
“serial deliberations” — could violate the open meeting law. This is because the public is
entitled to notice and an opportunity to witness deliberations concerning board business.

Ask:

¢ Does your public organization post meeting notices in advance?

* Do members discuss only what is on the agenda at the meeting?

* Does your board vote to enter “executive session” properly and only for the reasons
set forth in the open meeting law?

¢ Does your board have practices in place to ensure that members do not have serial
deliberations that violate the open meeting law?

The open meeting law addresses many topics, such as remote Participation and meeting
minutes, that are not discussed here. The Massachusetts Attorney General’s Office (“AGO”) is
responsible for interpreting and enforcing the open meeting law. It produces a comprehensive
guide to the open meeting law, as well as helpful educational material and rulings. The AGO
also provides in-person and online trainings about the open meeting law. Visit the AGO’s
website, available at www.mass.gov/ago, or contact the AGO’s Division of Open Government,
to learn more about the open meeting law.

9. Ensure that you operate in compliance with the Massachusetts public records law.

The public records law is another way citizens may examine whether their government is
functioning in accordance with its public policy objectives and in compliance with the law.
Indeed, the public records law supports transparency of the decision-making process and
promotes the accountably of public employees, public boards and government officials to the
taxpayers.

Consequently, the law requires that you retain certain records for a period of time, and that
you turn over certain records if a member of the public requests them — when they contain
content related to your official capacity. This is true even if the records are on your personal
computer, personal cellphone or personal email account.

All public boards receive and generate public records in the regular course of business. You
also generate public records when you operate in your official Capacity as a public board
member. If you communicate with another individual in your official capacity or exchange
information about matters under your board’s purview, for instance, you may create a public

 

3 For the purposes of the open meeting law, a quorum is a simple majority of the members of
the public board. For example, in the case of a five-member board, the quorum would be
three.

11| Page
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 25 of 111

record even if you use your personal email, voicemail or video recording to transmit that
information. A common misperception exists that communications on personal email accounts
or via text messages are not subject to the public records law; this is incorrect as all board-
related communications are subject to public disclosure.

In addition, the law defines the term “record” very broadly and it includes more than written
meeting minutes or agendas. For example, records can include emails, The Secretary of the
photographs, voicemails, video tapes, attendance lists and public Commonwealth's
meeting sign-in sheets. These records are subject to public records | Office provides record
requests, and you may be required to keep these documents for a | retention schedules for
certain period of time. Check with your public organization and the | *tafe, county and local
Secretary of the Commonwealth to determine the full scope of your governmental entities.
record retention obligations.

 

 

 

 

Ask:

e Does your board have a written policy or a practice related to managing public
records requests?

* Do public board members respond to inquiries about board matters made by the
public in a manner that is consistent with this policy?

¢ Does your board have an appointed Records Access Officer?

e Does your board have a practice related to the use of personal devices or emails?

* Does your board have a written records retention policy?

For more information on the state’s public records law, please contact the Public Records
Division at the Secretary of the Commonwealth’s Office at (617) 727-2832. The Secretary of the
Commonwealth’s Office also has developed a free, comprehensive guide to the public records
law. The guide, titled A Guide to the Massachusetts Public Records Law, is available on the
Secretary of the Commonwealth’s website at www.sec.state.ma.us. See Appendix A.

10. Detect and report suspected fraud, wrongdoing or other misuse of public resources: If
you see something, say something.

Any misuse of public funds and resources affects a public organization’s financial well-being,
reputation and ability to accomplish its mission. As a public board member, you have an
important role in preventing and detecting fraud. You and your fellow members are custodians
of the public trust. You have the responsibility to protect public resources, including money,
assets, real property, employee time, digital records and other types of data. Massachusetts
citizens have entrusted these public resources to your care.

Although most employees are honest and hardworking, fraud and other misconduct still occur,

so you must diligently apply preventative measures ~- often referred to as internal controls — to
help safeguard public assets and taxpayers’ interests. As a result, all organizations need

12}; Page
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 26 of 111

internal controls. Every internal control must be based on the specific organization. Some
common elements of an internal control plan to protect public resource include the following:

The segregation of duties performed by employees to ensure no one individual can
commit and cover up their own wrongdoing.

Approval processes for expenditures, with increased oversight for larger
expenditures.

Methods to track and monitor employee time and attendance, including the use of
leave time.

Controls to track the public organization’s acquisition and disposition of public
assets, such as vehicles, equipment, supplies and petty cash.

Fraud-reporting mechanisms, including a telephone or email hotline or an
independent complaint review process.

An anti-fraud policy, as well as employee training on the policy and annual
reminders to follow the policy.

A code of conduct with standards related to conflict of interest and other
professional standards that align with the public organization’s mission.

Tone at the top: communication from the organization’s administration about its
commitment to the highest ethical and professional standards.

Careful vetting of employees — both before and after hiring — to ensure that their
background and professional certifications meet the entity’s standards and support
the entity’s mission.

Further, you should determine whether the board has an internal audit committee to check and
verify expenses. If not, advocate for the creation of one. The board needs to set the “tone at
the top,” and communicate that the public organization has zero tolerance for fraud and other
inappropriate activity. An ethical work environment with internal controls is essential to the
proper use of public resources.

Ask:

What fraud risks exist in the public organization your board oversees?
What types of internal controls are in place to Report suspected fraud, waste or
properly monitor the use of public resources? other misuse of public funds by
Does the public organization or your board | cajling the Office’s confidential
perform compliance reviews or audits? hotline: (800) 322-1323.
Does your public organization have an anti-fraud | Of email the Office at

hat includ -s lici hi IGO-FightFraud@state.ma.us.
program that includes training, po icies, new-hire | ay reports are confidential.
background checks and a fraud hotline or other
fraud-reporting mechanisms?

 

 

 

 

13 | Page
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 27 of 111

Conclusion

 

This Office would like to thank the Office of the Attorney General, the Secretary of the
Commonwealth and the State Ethics Commission for their assistance in creating this guide.

To learn more about fulfilling your role as a board member, we hope you will attend the
Office’s complimentary class, Are You a Member of a Public Board or Commission? Know Your
Responsibilities. This free class is offered through the Office’s Massachusetts Certified Public
Purchasing Official (“MCPPO”) program. For information on dates for this course, please see
the Office’s website at www.mass.gov/ig.

If you would like to learn even more about protecting your public organization and its limited
public resources, the Office’s MCPPO program offers a wide range of training — from public
construction to contract administration to fraud prevention. Please explore the MCPPOQ’s
classes at www.mass.gov/ig.

Thank you for your service and best of luck in your role asa public board member!

14|/ Page
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 28 of 111

Appendix A:

Sources of Advice and Assistance

 

Office of the Attorney General

The Office of the Attorney General
interprets and enforces the open meeting
law.

Office of the Comptroiler

The Office of the Comptroller is responsible
for developing internal control guidelines
for Commonwealth departments, including
state agencies and quasi-state agencies.

Office of the Inspector General

The Office of the Inspector General is an
independent agency that prevents and
detects the misuse of public funds and
public property, conducts confidential
investigations, improves transparency in
government, helps government run more
effectively and educates government
employees and the public.

Secretary of the Commonwealth
The Secretary of the Commonwealth
administers the public records law.

State Ethics Commission

The State Ethics Commission administers
and enforces financiai disclosure and
conflict-of-interest law. It also renders
written advisory opinions upon request.

Office of the Attorney General
Division of Open Government
One Ashburton Place

Boston, MA 02108

Telephone: 617-963-2540

Email: openmeeting@state.ma.us
Website: www.mass.gov/ago

Office of the Comptroller

One Ashburton Place, 9th Floor
Boston, MA 02108

Telephone: 617-727-9140

Email: comptroller.info@state.ma.us
Website: www.mass.gov/comptroller

Office of the Inspector General

One Ashburton Place, Room 1311

Boston, MA 02108

Telephone: 617-727-9140

Email: IGO-FightFraud@massmail.state.ma.us
Website: www.mass.gov/ig

Secretary of the Commonwealth
Public Records Division

One Ashburton Place, Room 1719
Boston, MA 02108

Telephone: 617-727-2832

Email: pre@sec.state.ma.us
Website: www.sec.state.ma.us

State Ethics Commission

One Ashburton Place, Room 619
Boston, MA 02108

Telephone: 617-371-9500
Website: www.mass.gov/ethics

S| Page
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 29 of 111

Appendix B: Reasons for Entering Executive Session

 

While all meetings of public bodies must be open to the public, certain topics may be discussed
in executive, or closed, session. The open meeting law, G.L. c. 30A, § 21, sets out ten
permissible reasons for entering executive session:

1.

To discuss the reputation, character, physical condition or mental health, rather than
professional competence, of an individual, or to discuss the discipline or dismissal of, or
complaints or charges brought against, a public officer, employee, staff member or
individual;

To conduct strategy sessions in preparation for negotiations with nonunion personnel or
to conduct collective bargaining sessions or contract negotiations with nonunion
personnel;

To discuss strategy with respect to collective bargaining or litigation if an open meeting
may have a detrimental effect on the bargaining or litigating position of the public body
and the chair so declares;

To discuss the deployment of security personnel or devices, or strategies with respect
thereto;

To investigate charges of criminal misconduct or to consider the filing of criminal
complaints;

To consider the purchase, exchange, lease or value of real property if the chair declares
that an open meeting may have a detrimental effect on the negotiating position of the
public body;

To comply with, or act under the authority of, any general or special law or federal
grant-in-aid requirements:

To consider or interview applicants for employment or appointment by a preliminary
screening committee if the chair declares that an open meeting will have a detrimental
effect in obtaining qualified applicants; provided, however, that this clause shall not
apply to any meeting, including meetings of a preliminary screening committee, to
consider and interview applicants who have passed a prior preliminary screening;

To meet or confer with a mediator, as defined in section 23C of chapter 233, with
respect to any litigation or decision on any public business within its jurisdiction
involving another party, group or entity, provided that:

(i} any decision to participate in mediation shall be made in an open session and the
parties, issues involved and purpose of the mediation shall be disclosed; and

{ii} no action shall be taken by any public body with respect to those issues which
are the subject of the mediation without deliberation and approval for such
action at an open session.

16|Page
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 30 of 111

10.To discuss trade secrets or confidential, competitively-sensitive or other proprietary
information provided:

in the course of activities conducted by a governmental body as an energy supplier

under a license granted by the department of public utilities pursuant to G.L. c. 164, §
1F,

17 | Page
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 31 of 111

ATTACHMENT C
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 32 of 111

41/5/20, 5:47 PM

Subject: City of Boston Public Records Office City Public Records Request :: RO00876- 102720
“ody:

 

BOSTON PUBLIC SCHOOLS
OFFICE OF LEGAL ADVISOR

Martin J. Walsh, Mayor
11/05/2020

RE: PUBLIC RECORDS REQUEST of October 22, 2020., Reference # ROOO876-102720
Dear James:

The Boston Public Schools (BPS) submits this response to your request for public records. A response io a public records request must be provided
within ten (10) business days from the business day a written request was received. G.L. c. 66, § 10 (a); 950 CMR 32.06(2)tb). This response
applies only to records that exist and are in the custody of the BPS. See - Guide to the Massachusetts Public Records Law. p. 32, 0.115. It is
expected that a custodian of records must use her superior knowledge of her records with respect to responses to public records requests. 950 CMR
32.04{5}. Specifically, vou stated:

Cnder He state's public records law and te state's open nieeiig lene,

fam seekine copies of all ceifutar telephone text messages and emurils
related to BPS ixsues Hie eure seat aad received by each Boston

School Committee member during their meeting thet began on Oct. 27 and
fit ended on Oct. 22. This request applies to afl members who sat on

the committee for the Get. 2} meeting. inchating thea-Chair Michel
Locate,

It is my understanding you sent your request to the BPS Press Office, Please be advised you may also file a public records request online at the City
of Boston's public records request portal:

htips://bostonma. cavga.us’ WEBAPP/ 4 S(nbtl4nnez iordgjperkoOeo}/supporthome.aspx

Responsive records are available to you via the Public Reeords Center, Click the link below to login to the Records Center and retrieve the requested
records.
City Public Records Request - RO00876- 102720

Text Messages

With respect to text messages, it is important to note that none of the members possess a mobile phone that is owned by BPS or the City of Boston.
Each member was contacted and asked to provide text message records from the respective personal devices that are responsive to your request.
While no portions of texts were redacted based on statutory exemptions to the public records law. BPS did omit portions deemed not "related to BPS
issues.”

Emails

Each member of the Boston School Committee is provided with an email address. To comply with this request, the BPS conducted a search of its
email system for the dates and times of the meeting. No portions of these records were redacted.

Conclusion

You may appeal this response to the Supervisor of Records in the Office of the Secretary of the Commonwealth, G.L. c, 66, § LOA (c): G.L. ¢. 66, §

"O¢b}ix}; 950 CMR 32.08; 950 CMR 32.08¢1)(h) (in petitioning the Supervisor, the requester shal] provide a copy of such petition to the records
ccess officer associated with such petition). You may also appeal to the Superior Court. 950 CMR 32.06{3 ic).

https://bostonma.govga.us/WEBAPP/ZAdmin/ServiceRequests/Dialogs/PrintTruncatedMessage.aspx? mid= 10898S5&newWins7 Page 1 of 2
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 33 of 111

11/5/20, 5:47 PM

Sincerely,
Legal Advisor
Boston Public Schools

Https://oostonma.govqa.us/WEBAPP/ZAdmin/ServiceRequests/Dialogs/PrintTruncated Message. aspx?mid=108985&newWin=1 Page 2 of 2
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 34 of 111

(Text messages presented in italics)

Transcription of Text Messages Responsive to Public Records Request (ROQ0876-102720)
Wednesday, October 21, 2020
46 p.m
“SA” and Lorna Rivera (LR)

SA - Lorna, as a member of the Exam School Working Group, thanks for your support. Mil gracias
licenciada.

LR ~- Your efforts made this possible! Mil gracias!

SA - Ala orden siempre, Lorna.

LR - lguamente! (emoji smiley face)
RKEKERKREERREERKEREREEK

time?

Lorna Rivera (LR) and Alexandra Oliver-Davila (AOD)

AOD ~ Sure! Hi by law Chair sets agenda and we can't vote on anything Superintendent hasn't had a
chance to respond to. He suggest talking to ML and asking him to add to the agenda for next time. We
have 170 people speaking tonight so honestly this is probably not the best time to do it even if we could.

LR - Ok wow 1701?! I don’t know if I will be able to stay awake. I am too old for this job.

LR - Hi I calculated 170 people *3=510/60 min=8.5 hours. Is this for real? Can't we end at a certain
time? Are we allowed to take breaks? I am sorry to complain.

AOD - Yup it’s real. 2 min each but will be a very long mtg

AOD - I think take breaks as you need them.

KICK RK ERE KR EREEREEKIK KK KER ERR IKKE IR ERIKS

AOD - Best se meeting ever I am trying not to cry

LR - Me too!

LR - Why can't we get interpretation/translation right? Why does language access have to be so hard?

AOD - When I was on the meeting that explained the proposed policy people got to choose to go into a
room to get the whole meeting translated - at least that is how I understood it

LR - Should | ask Dr. C what the heck?
AOD - Sure you can text her.
KREREKKKEKEAREEKAKEK RRR ER ERER EER
time?

Lorna Rivera (LR) and Brenda Cassellius (BC)
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 35 of 111

(Text messages presented in italics)

LR - Hi why is interpretation a continuing problem for some of our communities? I hope we can
improve,

BC ~ We had Cantonese and I just asked Monica. This is the purview out the Committee. I suggested to
Monica that if we have over a certain number of participants that we automatically defauit to ail 10
languages but | think to provide it for SC it requires them to request it. Maybe bring it up to Mike.

BC - I can change for my team though!
LR - I] will. I know there is so much going on. [ really do appreciate your hardwork!

BC - [screenshot of Gchat from staff member that reads, “I believe SC only requests interpreters for
public comment based on who signs up for public comment. It would be good to revisit that decision."]

LR ~ Thanks!

KKKKREEKRE ER ERR ERRREERERER ARH RR RERERRE
[time?]
Lorna Rivera (LR) and Alexandra Oliver-Davila (AOD)
IRI IIR Ra
time?
AOD - I still stand by my statement.
LR - I said BPS students should get preference and stand by this.
AOD - Oh then it was both of us!
KEKKRKERKERRKEKEEE
AOD - What did I just miss? Was that ML saying Shannana and booboo??? My ADD is killing me here!
LR - I think he was making fun of the Chinese names! Hot mic!!!
AOD - That’s what I thought. Omfg he’s gonna get killed someone is going to go back and capture that
LR - L almost laughed out loud. Getting giddy here!
Someone already captured Brenda on cell in twitter (?)!
AOD - I've been getting some funny tweets tonight it’s hard not to smile or laugh.
Yikes,
LR -Dios mia!
AOD - No comment
LR - People tweeting about loconto hot mic!
Anissa said WTF!

AOD- Oh no! It’s gonna be ugly
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 36 of 111

(Text messages presented in italics)

LR - Someone texted me Loconto should resign, but I don't have them in my contacts
AOD - Oh boy How/where do look on Twitter ~ sorry I'm old I'm not good at twitter
LR - Send me your handle and | will forward some
Or look up Anissa tiveets
AOD -~ Alexoliver 33
Do we acknowledge the apology? What do we do??
LR - Did you see some of the tweets? I feel bad for loconto. Is he going to resign??
AOD - I feel bad too because he really was the person who pushed this forward with the Mayor
Idk if he will do it or not
AOD - Lam not going to interrupt (2?) him! Let him have his time. He needs it.
LR - Trying to redeem himself - [winking emoji}
Good night!
AOD - Good night.
LR ~ Good morning, actually!
RREKKKRERE REE EKREREREREREREERERERERERER
Wednesday, October 21, 2020
10:34 p.m,
Lorna Rivera (LR) and Michael Loconto (ML)
LR - Hican you tell me how many more people left to testify? I couldn't find the spreadsheet in google
ML - 77 to go, many falling off
FEI ESI III IIR ITER IHR ERI R EIR IIR
time?
LR - Hican you tell me if angie camacho is on the list and what number?
ML - yes she is #168, we are on 145
LR - Thanks.
FAI ESHA III IIIT III ERIK REET IEE
time?
Michael Loconto (ML) and Alexandra Oliver~Davila (AOD)

ML- Do I need to worry about my non-sequitur earlier? | feel awful, I've been getting texts about it
from Michael and Brenda.
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 37 of 111

(Text messages presented in italics)

AOD - I heard [end] and not whole thing. I think Anissa commented on it. I think be prepared just in
case I'm sorry this all stinks!

ML ~ Ugh
Jeez
On twitter?
AOD -— I Rnow,
I'm sorry.
Yes.
ML - Oh God no
I don’t know what to do
AOD - I think just again apologize. What does MO suggest?
ML - Asking
AOD - I think that was good
ML - Jesus Iam mortified
AOD - I know I'm very sorry
Do you want me to acknowledge your apology and say thanks or just leave it alone?
ML - I don't know
FEI IIE RR III ISR REI RI RI I II
Wednesday, October 21, 2020
6:00 p.m.
“Marty” [Boston Mayor Marty Walsh] (MW) and Jeri Robinson (JR)
MW - Good luck

JR - Glad we're remote. Lots of passion. Wish there was as much passion and concern for the rest of
our 52,000 students and 122 schools and not just the select three.

Marty ~ I agree with you.

RRKKEREKKERRREKE ERE ERE RRR REK RERERERERERRERERE
time?

Jeri Robinson (JR) and Alexandra Oliver-Daviia (AOD)

JR - Yes

6:27 p.m.
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 38 of 111

(Text messages presented in italics)

AOD - What a great (unclear) totally trying not to cry, best meeting ever.
JR - So true. So proud of the Mayor

AOD ~ Me too, but we need to push because he said it was one year in his comments - we should call
him and thank him so he knows where we stand.

JR ~ True, I did text and thank him at the conclusion of his remarks.

AOD - That's great.

KRKRERKEKERKEKERERERREREEKER

§:53 p.m.

Sonia Barney Gomez (SBG), Josette Williams (JR) and Jeri Robinson (JR)

SBG - Jeri how excited I’m for you. This is like doing the impossible. Waiting for the vote.

JR - Yes. Amazing what can happen during a pandemic. There are over 800 folks watching. Wish there
was as much concern about all of our kids and schools.

SBG ~ Yes, Baby steps. I believe this is historic. fm hoping community partners come in to support
students to make sure our students succeed

JW - I'm holding on. Either way, folks are really showing their true colors!!! This city is never ready for
real change but time has come.

SBG - I just told Monica we need to start scheduling our community meetings to make sure we have
parent voices to [unclear] the changes permanent for next year.

KKKKKKKKE EKER RRR EKERRERERRERR

10:05 p.m.
Jeri Robinson (JR) and Michael Locento (ML)

JR - what number are we up to?
ML - 8&4. People starting to drop off now.

KRKEEREKEERKEKRERKEER AKER WK ERE ER ERR RRE

11:00 p.m.
“SA” and Jeri Robinson (JR)

SA - How are you holding out Jeri. Looking pretty tired...
JIR- lam. We still have about 70 speakers.

SA - that’s 2 plus hours by my reckoning.

JR - Tulane [sic?] without our vote, so about 2 am.

JR - Some folks are dropping off, let’s hope more do.
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 39 of 111

(Text messages presented in italics)

KEKERRKEEKKRERE EERE RERERERER
Wednesday, October 21, 2020
[time?]
Alexandra Oliver-Davila (AOD) and Brenda Cassellius (BC)
AOD - Best meeting ever. Trying not to cry. What a great letter.
BC - Yup. i asked him to write it and I asked Tanisha to read it. Powerful.
AOD - Great idea!
6:28 p.m,
BC - Speak it.
AOD - Amen!
India nid ininininiciidaidok bik
Wednesday, October 21, 2020
5.27 p.m,
Michael O’Neiil (MON} and Michael Loconto (ML)
MON - You should mention Khymani was on the national student panel last week.
ML - [thumbs up emoji]
MON - He was excellent and made us BPS Proud.
ML - [thumbs up emoji]
time?

MON - What the heck was your last comment/your mic was on. Hope you were talking to your
daughter about a bedtime book. Sha boo. Boo boo boo?

ML - Geez I'm sorry I was talking to my wife about a kid’s book
MON - Thought so, but it came out real weird!

ML - Should I address?

MON - You did it right.

ML - I'm mortified if someone took it another way, Brenda mentioned it too and said someone else
texted her about it

KR KER AKE RRR RE RE RRER KEKE REREK
MON - It was right after Liz read a bunch of names, could have been interpreted that you were

commenting on the names. I knew you would never do that, assumed one of your daughters was saying
good night. Glad you cleared it up right away. Don’t worry about it any more.
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 40 of 111

(Text messages presented in italics)

MON - How far along are we?
ML -Ok thanks. I realized that after | got the text. Ifeel awful.

ML - We are on 159. 20 to go.

MON - You corrected very quickly. Regular watchers know your daughters always say goodnight to
you.

Mi. -Anissa tweeting aboutit. I don’t know what to do

ML-Am Tok? Lhopel put that to bed,

MON ~ Please put me last, before VC and you, but after the other members.
ML - Of course, assumed as much.

MON ~ Let's vote!

KRKEKKKERKERERK REE RR EKER ER ERE KKK ERR ER EEKEREERE

6 43 p.m.
Michael O'Neill (MON) and Khymani James (KJ) (student member}

KJ -Are you comfortable on the logistics behind transferring elementary school grades to letter grades?
I'm confused on that part and don't want to ask publicly if Ican get a behind the scenes answer.

MON -I suggested last week and will suggest again tonight they bring in a 3rd party to oversee /work
with BPS on the process. They do have a method to convert BPS grades to a 12 point system, based on
the specific 1-4 grades in certain subjects. They have had to doit for years as GPA is already 50% of the
criteria. ButI would prefer independent oversight to build trust.

KJ - Ahhh I see

Thursday, October 22,2020
12.29 a.m.

MON -Well done. Very well done.
KJ - Thank you, Mr. O'Neill.
JOIST IIIa Ree
Wednesday, October 21, 2020
Michael O'Neill (MON) and Brenda Cassellius (BC)
11.31p.m.

BC - Yikes,

Thursday, October 22, 2020

147 am.
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 41 of 111

(Text messages presented in italics)

BC - Remember | talked about that in my interview.

MON - (thumbs up sign)

BC - Thank you.

MON - (thumbs up sign)

MON - Congrats,

TEI RIE RR RII III I Rk

Wednesday, October 21, 2020

6:19 p.m.

Khymani James (KJ) and Alexandra Oliver-Davila (AOD)
AOD - Great points. Thank you for message to fellow students. Sooo important!
KJ - Thank you, Ms. Oliver-Davila!!

AOD - You are wetcome! Keep asking your great questions!
KJ - Quick question. Is what is being voted on tonight called a “proposal” or a “policy”
AOD - proposed policy

KJ - Thank you!

AOD - Sure!

11:19 p.m.

KJ - Wow -| had to turn my camera off because of my facials.
AOD - That's a great strategy!

AOD - You are a trooper staying late!

KJ - Thanks Vice Chair. Trying my best to pull through!

AOD - Also you can leave! Everyone will understand because you have school tomorrow - past BSAC
members have left around 9 pm

KJ - Yes, I] am aware! Thank you - I told myself at the beginning of the year that I would attend all hours
of the meeting since they're so important and only every other week.

AOD - You are a trooper! Hope your teachers give you a break on Thursday mornings

KJ - Me too! [smiling emoji]
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 42 of 111

ATTACHMENT D
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 43 of 111

Darragh Murphy
242 Neponset Avenue
Dorchester, Massachusetts 02122

November 19, 2020

Boston Public Schools
2300 Washington Street
Boston, Massachusetts 02119

Re: Freedom of Information Request

Dear Sir or Madam:

The purpose of this letter is to request information pursuant to the Freedom of Information Act
(FOIA), 5 U.S.C. section 552, If this information is not available from your agency, please
forward this request to the appropriate agency or advise me of the other agencies which might
have this information.

Please provide me with a copy of the following items:

Copies of all data sets, spreadsheets, formulas, algorithms, calculations, instructions,
rubrics, and guidelines used by the Superintendent’s Exam School Working Group to
identify the number of school aged children in each Boston ZIP code, the median income of
each Boston ZIP code, and the allocation of exam school seats per Boston ZIP code,
including copies of all simulations run by the Exam School Working Group, the
Superintendent’s Office, the Boston Public School department, and the Boston School
Committee, and all electronic communication to and from all members of the Exam School
Working Group, the Superintendent, the Boston School Committee, the Mayor’s Office, the
Boston City Council, and Boston Public Schools offices, regarding the work of the Exam
School Working group, its data and findings, and the simulations.

Please limit your search of the above item(s) to the period from January 1, 2020 to November 19,
2020.

if any part or all of the materials are withheld under an FOIA exemption, please provide a list of
the information withheld and mark any deleted sections. Please list the specific exemptions that
form the basis for any deletion from a document or the complete withholding of a document.

My e-mail address is darraghmurphy@comceast.net.

As provided for by section 552(a)(6)(A)(i) of the Freedom of Information Act, please provide
your reply within twenty (20) business days. Thank you for your prompt attention to this matter.
f

 
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 44 of 111

ATTACHMENT E
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 45 of 111

Darragh Murphy
242 Neponset Avenue
Dorchester, Massachusetts 02122

November 19, 2020

Boston Public Schools
2300 Washington Street
Boston, Massachusetts 02119

Re: Freedom of Information Request

Dear Sir or Madam:

The purpose of this letter is to request information pursuant to the Freedom of Information Act
(FOIA), 5 U.S.C. section 552. If this information is not available from your agency, please
forward this request to the appropriate agency or advise me of the other agencies which might
have this information.

Please provide me with a copy of the following items:

Copies of all formulas, algorithms, calculations, instructions, rubrics, and guidelines used
by the Boston Public Schools to convert, analyze, and standardize Grade Point Averages
(GPA’s) for all 6th grade applicants to Boston Latin Academy, the O’Bryant School, and
Boston Latin School.

Please limit your search of the above item(s) to the period from January 1, 2017 to November 19,
2020,

If any part or all of the materials are withheld under an FOIA exemption, please provide a list of
the information withheld and mark any deleted sections. Please list the specific exemptions that
form the basis for any deletion from a document or the complete withholding of a document.

My e-mail address is darraghmurphy @comcast.net.

As provided for by section 552(a)(6)(A)(i) of the Freedom of Information Act, please provide
your reply within twenty (20) business days. Thank you for your prompt attention to this matter,

Sincerely,

Darragh Murphy
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 46 of 111

ATTACHMENT F
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 47 of 111

Darragh Murphy
242 Neponset Avenue
Dorchester, Massachusetts 02122

November 19, 2020

Boston Public Schools
2300 Washington Street
Boston, Massachusetts 02119

Re: Freedom of Information Request

Dear Sir or Madam:

The purpose of this letter is to request information pursuant to the Freedom of Information Act
(FOIA), 5 U.S.C. section 552. If this information is not available from your agency, please
forward this request to the appropriate agency or advise me of the other agencies which might
have this information.

Please provide me with a copy of the following items:

Copies of all electronic communications, including emails, text messages, voicemails, social
media messages, tweets, etc, to and from Superintendent Cassellius, her staff and/or
assistants, and all members of the Boston School Committee, and all members of the Exam
School Working Group regarding the Exam School Working Group, including electronic
attachments te all electronic communications.

Please limit your search of the above item(s) to the period from January 1,2018 to November 19,
2020.

If any part or all of the materials are withheld under an FOIA exemption, please provide a list of
the information withheld and mark any deleted sections. Please list the specific exemptions that
form the basis for any deletion from a document or the complete withholding of a document.

My e-mail address is darraghmurphy @comeast net.

As provided for by section 552(a)(6)(A Xi) of the Freedom of Information Act, please provide
your reply within twenty (20) business days. Thank you for your prompt attention to this matter.

 
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 48 of 111

ATTACHMENT G
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 49 of 111

Darragh Murphy
242 Neponset Avenue
Dorchester, Massachusetts 02122

November 19, 2020

Boston Public Schools
2300 Washington Street
Boston, Massachusetts 02119

Re: Freedom of Information Request

Dear Sir or Madam:

The purpose of this letter is to request information pursuant to the Freedom of Information Act
(FOIA), 5 U.S.C. section 552. If this information is not available from your agency, please
forward this request to the appropriate agency or advise me of the other agencies which might
have this information.

Please provide me with a copy of the following items:

ISEE exam scores and Grade Point Averages (GPA’s) for school year 2019/2020 of all 6th grade
students admitted for School Year 2020/2021 to Boston Latin Academy, the O'Bryant School,
and Boston Latin School, de-identified, with the name of the exam school to which each
applicant was invited to attend, the sending school name, and the ZIP code of each applicant.

If any part or all of the materials are withheld under an FOIA exemption, please provide a list of
the information withheld and mark any deleted sections. Please list the specific exemptions that
form the basis for any deletion from a document or the complete withholding of a document.

My e-mail address is darraghmurphy @comcast.net.

As provided for by section 552(a)(6)(A)(i) of the Freedom of Information Act, please provide

your reply within twenty (20) business days. Thank you for your prompt attention to this matter.
vl

Singerély, gee

A if ( wl

Dairagh urphy

   
 
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 50 of 111

ATTACHMENT H
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 51 of 111

Darragh Murphy
242 Neponset Avenue
Dorchester, Massachusetts 02122

November 19, 2020

Boston Public Schools
2300 Washington Street
Boston, Massachusetts 02119

Re: Freedom of Information Request

Dear Sir or Madam:

The purpose of this letter is to request information pursuant to the Freedom of Information Act
(FOIA), 5 U.S.C. section 552. If this information is not available from your agency, please
forward this request to the appropriate agency or advise me of the other agencies which might
have this information.

Please provide me with a copy of the following items:

ISEE exam scores and Grade Point Averages (GPA’s) for school year 2019/2020 of all 6th
grade students who did NOT receive invitations for School Year 2020/2021 to Boston Latin
Academy, the O'Bryant School, and Boston Latin School, de-identified, with the name of
the exam school to which each applicant was NOT invited to attend, the sending school
name, and the ZIP code of each applicant.

if any part or all of the materials are withheld under an FOIA exemption, please provide a list of
the information withheld and mark any deleted sections. Please list the specific exemptions that
form the basis for any deletion from a document or the complete withholding of a document.

My e-mail address is darraghmurphy @comcast.net.

As provided for by section 552(a)(6)(A){i) of the Freedom of Information Act, please provide
your reply within twenty (20) business days. Thank you for your prompt attention to this matter.

 
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 52 of 111

ATTACHMENT I

 
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 53 of 111

Darragh Murphy
242 Neponset Avenue
Dorchester, Massachusetts 02122

November 19, 2020

Boston Public Schools
2300 Washington Street
Boston, Massachusetts 02119

Re: Freedom of Information Request
Dear Sir or Madam:

The purpose of this letter is to request information pursuant to the Freedom of Information Act
(FOIA), 5 U.S.C. section 552. If this information is not available from your agency, please
forward this request to the appropriate agency or advise me of the other agencies which might
have this information.

Please provide me with a copy of the following items:

Grade Point Averages (GPA's) for school year 2019/2020 of all 6th grade students admitted
for School Year 2020/2021 to Boston Latin Academy, the O'Bryant School, and Boston
Latin School, de-identified, with sending school name and ZIP code of each applicant.

Please limit your search of the above item(s) to the period from September 01, 2019 to June 30,
2020.

If any part or all of the materials are withheld under an FOIA exemption, please provide a list of
the information withheld and mark any deleted sections. Please list the specific exemptions that
form the basis for any deletion from a document or the complete withholding of a document.

My e-mail address is darraghmurphy@comcast.net.

As provided for by section 552(a)(6)(A)(i) of the Freedom of Information Act, please provide
your reply within twenty (20) business days. Thank you for your prompt attention to this matter.
Sinc fely,

   

Ae Murphy

This is a RocketLawyer.com document. Page | of
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 54 of 111

ATTACHMENT J
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 55 of 111

 

BOSTON PUBLIC SCHOOLS
OFFICE OF LEGAL ADVISOR
Martin J. Walsh, Mayor

1/13/21
RE: PUBLIC RECORDS REQUEST of November 19, 2020, Reference #s:

#R001025-111920
#R001024-111920
#R001023-111920
#R001021-111920
#R001020-111920
#R001019-111920

Dear Ms. Murphy:

The City of Boston (City) has received your request for public records. This response applies
only to records that exist and are in the custody of the City. See A Guide to the Massachusetts
Public Records Law, p. 32, n.115. It is expected that a custodian of records must use her
superior knowledge of her records with respect to responses to public records requests. 950
CMR 32.04(5). Below, please find your specific requests and BPS’s responses in blue.

#R001025-111920:

Copies of all data sets, spreadsheets, formulas, algorithms, calculations, instructions,
rubrics, and guidelines used by the Superintendents Exam School Working Graup to
identify the number of school aged children in each Boston ZIP code, the median income
of each Boston ZIP code, and the allocation of exam school seats per Boston ZIP code,
including copies of all simulations run by the Exant School Working Group, the
Superintendent s Office, the Boston Public School department, and the Boston School
Committee, and all electronic communication to and from ail members of the Exam
School Working Group, the Superintendent, the Boston School Committee, the Mavor's
Office, the Boston City Council, and Boston Public Schools offices, regarding the work
of the Exam School Working group, its data and findings, and the simulations. Please
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 56 of 111

limit vour search of the above itent(s) to the period from January 1, 2020 te November
£9, 2026.

Records responsive to Request #R001025-111920 may be found here, here, and
here.

#R001024-111920:

Copies of all formulas, algorithms, calculations, instructions, rubrics, and guidelines
used by the Boston Public Schools to convert, analyze, and standardize Grade Point
Averages (GPA) for all 6th grade applicants to Boston Latin Academy, the O’Brvant
School, and Boston Latin School Please limit your search of the above item(s) to the
period frowi January 1, 2017 to Noventber 19, 2020.

Records responsive to Request # ROO1024-111920 may be found here.

#RO01023-111920:

Copies ofall electronic communications, including emails, text messages, voicemails,
social media messages, tweets, ct, to and from Superintendent Cassellius, her staff
and/or assistants, aid all members of the Boston Schoal Committee, and all members of
the Exam School Working Group regarding the Exam School Working Group, including
electronic attachments fo all electranic communications. Please limit your search of the

above item(s) ta the period from January 1, 2018 to November 19, 2620.
Records responsive to Request # ROO1023-111920 may be found here.
#RO001021-111920:

ISLE exam scores and Grade Point Averages (GPAs) for school year 2019/2020 of all
6th grade students who did NOT receive invitations for School Year 2020/2021 to Boston
Latin Academy, the O'Brvant School, and Boston Latin School, de-identified, with the
name of the exam school to which each applicant was NOT invited to attend, the sending
school name, and the ZIP code of each applicant.

#R001020-111920:
ISEE exam scores and Grade Point Averages (GPA %) for school year 2019/2020 of all

6th grade students admitted for School Year 2020/2021 to Boston Latin Academy, the
O'Brvant School, and Boston Latin School, de-identified, with the name of the exam
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 57 of 111

school to which each applicant was invited to attend. the sending school name, and the
ZIP code of each applicant.

#R001019-111920:

Grade Point Averages (GPA's} for school year 2019/2020 of all 6th grade students
admitted for School Year 2020/2021 to Boston Latin Academy, the O'Brvant School, and
Boston Latin School, de-identified, with sending school name and ZIP code of each

applicant,
Records responsive to requests #R001019, 1020, and 1021 may be found here.
Redactions

Please note that student record information and personal emails, phone numbers, and
addresses have been redacted.

Conclusion

You may appeal this response to the Supervisor of Records in the Office of the Secretary
of the Commonwealth. G.L. c. 66, § 10A (c); G.L. c. 66, § 10(b)(ix); 950 CMR 32.08; 950 CMR
32.08(1)(h) (in petitioning the Supervisor, the requester shall provide a copy of such petition to
the records access officer associated with such petition). You may also appeal to the Superior
Court. 950 CMR 32.06(3\(c).

Sincerely,

Ctinne Galle
Catherine Lizotte

Legal Advisor
(617) 635-9250
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 58 of 111

ATTACHMENT Kk
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 59 of 111
F5/2021 Google Vault - [GovQA} New Assignment - RO00275-021221

[GovQA] New Assignment - R000275-021221

email: "CityofBoston@govaa.us City of Boston" Friday, February 12, 2021 at 1:54:07 PM Eastern Standard Time
To: email: "nchase@bostonpublicschools.org nchase@bostonpublicschools.org"

€} Arequest has been assigned to you

City Public Records Request / ROQ00275-021221

Request Information

Assigned Nadra Chase
Staff:

Status: Assigned

Create 2/12/2021 12:48:17 PM
Date:

Requester: Darragh Murphy ,

Type of (typeinfo]
Request:

Record(s) 1. List of students who are in the applicant pool for the three exam schools {Boston Latin
Requested: School, Boston Latin Academy, John D O'Bryant School) for the school year 2021/2022,
Case / de-identified and sorted by zip code of residence. 2. List of students who applied for
Incident inclusion in the applicant pool to the three exam schools (Boston Latin School, Boston Latin
Number Academy, John D O'Bryant School) for the school year 2021/2022, de-identified and sorted
Date or by zip code of residence.

Date [CASE_NUMBER}

Range of [DATE_RANGE]

Record(s) [LOC_ADDRESSj

Location /

Address of

Incident

To access the request, please access the Boston Public Records Center

This is an auto-generated email and has originated from an unmonitored email account.
Piease DO NOT REPLY.

 

https://ediscovery google.com/discovery/DisplayMessage ?m=6445dc3a-2107-4c61-aa95-dlfl 87454108 &at=ACDTonqZKgqejmB83hHilKkcl2Cv_fiK-eHzIRQeFB7... 1/2
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 60 of 111
Vé5f2021 Google Vault - [GovQA] New Assignment - R000275-021221

https://ediscovery google.comvdiscovery/DisplayMessage?m=6445dc3a-2107-4c61-aa95-dlfl 87454 108 &at-ACD7onqZKqcjm83hHinKKkcl2Cv_f¥K-eHzIRQcFB7... 2/2
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 61 of 111

ATTACHMENT L
WS/2021

 

~ BOSTON

Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 62 of 111
Boston Public Schools Mail - [GovQA]} New Assignment - RO00337-022321

* Public Schools
[GovQA] New Assignment - R000337-022321

1 message

City of Boston <CityofBoston@govaa.us>

Ta: “clizotte@bostonpublicschools.org" <clizotte@bostonpublicschools.org>

€ A request has been assigned to you

City Public Records Request / RO00337-022321

Request Information

Assigned Catherine Lizotte
Staff:

Status: Assigned

Create 2/23/2021 6:00:53 AM
Date:

Requester: Darragh Murphy ,

Type of [typeinfo]
Request:

Record(s) 1. Copies of ALL electronic text messages, instant messages, and any other form of
Requested: electronic communication sent and/or received, including any and all "group" messages
Case / sent and/or received by more than one of the following listed individuals, during the
Incident School Committee meeting scheduled for October 21, 2020, from the time the meeting
Number started on 10/21/2020 until it was officially adjourned on Thursday, October 22, 2020,
Date or between and among each and all of the following: Superintendent Brenda Cassellius
Date SC Chair Michael Loconto SC Members: Lorna Rivera Jeri Robinson Michael O'Neil
Range of Alexandra Oliver-Davila Hardin LK Coleman Quoc Tran 2. List of students who currently
Record(s) comprise the applicant pool for incoming school year 2021/2022 for the three exam
Location/ schools (Boston Latin School, Boston Latin Academy, John D O'Bryant School), de-
Address of identified and sorted by GPA. 3. All of the Grade Point Averages sorted by Zip Code of
Incident the students, de-identified, who currently comprise the applicant pool for incoming

school year 2021/2022 for the three exam schools (Boston Latin School, Boston Latin
Academy, John D O'Bryant Schoo!). Please provide the list by zip code. For example:
Zip Code 02122: List all the GPA's of the de-identified students currently comprising the
applicant pool who reside in Zip Code 02122. Zip Code 02126: List all the GPA's of the
de-identified students currently comprising the applicant pool who reside in Zip Code
02126. And so on until every Zip Code in the City of Boston is included in the response,
including Zip Codes for which there are no applicants in the pool and Zip Codes in
which there are fewer than 10. 4. Written transcript of the entire School Committee
meeting held on October 21, 2020 which adjourned on Thursday, October 22, 2020. 5.
Written transcript of the entire School Committee meeting held on October 8, 2020.

hitps://mail google .com/mail/u/07ik=d6bb902089& view=pt&search=all&permthid=thread-f%3A 1 6926252 19397974125 &simpl=msg-f%3A 1692625219397974 125

Lizotte, Catherine <clizotte@bostonpublicschools.org>

Wed, Feb 24, 2021 at 7:33 PM

1/2
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 63 of 111
75/2021 Boston Public Schools Mail - [GovQA] New Assignment - R000337-022321

[CASE_NUMBER]
[DATE_RANGE]
[LOC_ADDRESS]

To access the request, please access the Boston Public Records Center

This is an auto-generated email and has originated from an unmonitored email
account. Please DO NOT REPLY.

 

hitps://mail google.com/mail/u/02ik=d6bb902089& view=pt& search=all&permthid=thread-f9%3A 16926252 19397974 125&simpl=msg-f%34 16926252 19397974125 2/2
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 64 of 111

ATTACHMENT M
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 65 of 111

 

BOSTON PUBLIC SCHOOLS
OFFICE OF LEGAL ADVISOR
Martin J. Walsh, Mayor

3/9/21

RE: PUBLIC RECORDS REQUEST of February 23, 2021
Reference #:

#R000337-022321

Dear Ms. Murphy:

The City of Boston (City) has received your request for public records. This response applies
only to records that exist and are in the custody of the City. See A Guide to the Massachusetts
Public Records Law, p. 32, 0.115. it is expected that a custodian of records must use her
superior knowledge of her records with respect to responses to public records requests, 950
CMR 32.04(5). Below, please find your specific requests and BPS’s responses in blue.

!. Copies of ALL electronic text messages, instant messages, and any other form of
electronic communication sent and/or received, including any and all "group"
messages sent and/or received by more than one of the following listed
individuals, during the School Committee meeting scheduled for October 21,
2020, from the time the meeting started on 10/21/2020 until it was officially
adjourned on Thursday, October 22, 2020, between and among each and all of
the following: Superintendent Brenda Cassellius SC Chair Michael Loconto SC
Members: Lorna Rivera Jeri Robinson Michael O'Neil Alexandra Oliver-Davila
Hardin LK Coleman Quoc Tran.

Records responsive to request 1 may be found here.
2. List of students who currently comprise the applicant pool for incoming school
year 2021/2022 for the three exam schools (Boston Latin School, Boston Latin
Academy, John D O'Bryant School), de-identified and sorted by GPA.
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 66 of 111

There are no records responsive to request 2.

3. Allof the Grade Point Averages sorted by Zip Code of the students, de-identified,
who currently comprise the applicant pool for incoming school year 2021/2022
for the three exam schools (Boston Latin School, Boston Latin Academy, John D
O'Bryant School). Please provide the list by zip code. For example: Zip Code
02122: List all the GPA's of the de-identified students currently comprising the
applicant pool who reside in Zip Code 02122. Zip Code 02126: List all the GPA's
of the de-identified students currently comprising the applicant pool whe reside in
Zip Code 02126. And so on until every Zip Code in the City of Boston is included
in the response, including Zip Codes for which there are no applicants in the pool
and Zip Codes in which there are fewer than 10.

There are no records responsive to request 3.

4. Written transcript of the entire School Committee meeting held on October 21,
2020 which adjourned on Thursday, October 22, 2020.

There are no records responsive to request 4.

5. Written transcript of the entire School Committee meeting held on October 8,
2020.

There are no records responsive to request 5.

Conclusion

You may appeal this response to the Supervisor of Records in the Office of the Secretary
of the Commonwealth. G.L. c. 66, § 10A (c); G.L. c. 66, § 10(b)(ix); 950 CMR 32.08; 950 CMR
32.08(1)(h) (in petitioning the Supervisor, the requester shall provide a copy of such petition to
the records access officer associated with such petition). You may also appeal to the Superior
Court. 950 CMR 32.06(3\(c).

Sincerely,

Cottinnr Gitte
Catherine Lizotte

Legai Advisor
(617) 635-9250
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 67 of 111

ATTACHMENT N
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 68 of 111

(Text messages presented in italics)

Transcription of Text Messages Responsive to Public Records Request (RO00876-102720)
Wednesday, October 21, 2020
5:46 p.m.
“SA” and Lorna Rivera (LR)

SA - Lorna, as a member of the Exam School Working Group, thanks for your support. Mil gracias
licenciada.

LR - Your efforts made this possible! Mil gracias!

SA - A la arden siempre, Lorna.

LR - Iguamente! (emoji smiley face)

KEKERE KEKE RIK RK EKEREKEEE

time?

Lorna Rivera (LR) and Alexandra Oliver-Davila {AOD)

AOD - Sure! Hi by law Chair sets agenda and we can’t vote on anything Superintendent hasn't had a
chance to respond to, He suggest talking to ML and asking him to add to the agenda for next time. We
have 170 people speaking tonight so honestly this is probably not the best time to do it even if we could,

LR - Ok wow 170!?! I don't know if I will be able to stay awake. I am too old for this job.

LR - Hil calculated 170 people *3=510/60 min=8.5 hours. Is this for real? Can't we end at a certain
time? Are we allowed to take breaks? Iam sorry to complain.

AOD - Yup it's real. 2 min each but will be a very long mtg

AOD - I think take breaks as you need them.

 

AOD - Best sc meeting ever I am trying not to cry
LR - Me too!
LR - Why can't we get interpretation/translation right? Why does language access have to be so hard?

AOD ~ When I was on the meeting that explained the proposed policy people got to choose to go into a
room to get the whole meeting translated - at least that is how I understood it

LR - Should | ask Dr. C what the heck?

AOD - Sure you can text her.

RRKRIRR EKER IRR EER EAE RIERA IKK

{time?]

Lorna Rivera (LR) and Brenda Cassellius (BC)
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 69 of 111

(Text messages presented in italics)

LR - Hi why is interpretation a continuing problem for some of our communities? I hope we can
improve.

BC - We had Cantonese and I just asked Monica. This is the purview out the Committee. I suggested to
Monica that if we have over a certain number of participants that we automatically default to all 10
languages but I think to provide it for SC it requires them to request it. Maybe bring it up to Mike.

BC - lean change for my team though!
LR - I will. I know there is so much going on. I really do appreciate your hardwork!

BC - [screenshot of Gchat from staff member that reads, “I believe SC only requests interpreters for
public comment based on who signs up for public comment. It would be good to revisit that decision.”"]

LR - Thanks!
RREKER ERK ER EERE REE REKEREKEEREREIARER
[time?]
Lorna Rivera (LR) and Alexandra Oliver-Davila (AOD)
Sedna ence
time?
AOD - I still stand by my statement.
LR - I said BPS students should get preference and stand by this.
AOD - Oh then it was both of us!
KKEKEKRKEKERKKERRRE
AOD - What did I just miss? Was that ML saying Shannana and booboo??? My ADD is killing me here!
LR - I think he was making fun of the Chinese names! Hot mic!!!
AOD - That's what I thought. Omfg he’s gonna get killed someone is going to go back and capture that
LR - almost laughed out loud. Getting giddy here!
Someone already captured Brenda on cell in twitter (2)!
AOD -~ I've been getting some funny tweets tonight it’s hard not to smile or laugh.
Yikes.
LR -Dios mia!!
AOD - No comment
LR — People tweeting about loconto hot mic!!
Anissa said WTF!

AOD- Oh no! It’s gonna be ugly
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 70 of 111

(Text messages presented in italics)

LR - Someone texted me Loconto should resign, but I don’t have them in my contacts
AOD - Oh boy How/where do I look on Twitter — sorry I’m old I'm not good at twitter
LR ~ Send me your handle and | will forward some
Or look up Anissa tweets
AOD ~ Alexoliver 33
Do we acknowledge the apology? What do we do??
LR ~ Did you see some of the tweets? I feel bad for loconto. Is he going to resign??
AOD - I feel bad too because he really was the person who pushed this forward with the Mayor
idk if he will do it or not
AOD - Iam not going to interrupt (?) him! Let him have his time. He needs it.
LR ~ Trying to redeem himself ~ [winking emoji]
Good night!
AOD ~ Good night.
LR - Good morning, actually!
TEI SIE ICE ICCC SO Ib iS ik
Wednesday, October 21, 2020
10:34 p.m.
Lorna Rivera (LR) and Michael Loconto (ML)
LR - Hi can you tell me how many more people left to testify? I couldn’t find the spreadsheet in google
ML - 77 to go, many falling off
FOCI RII IRI IIIA REE RR RII
{time?}
LR - Hi can you tell me if angie camacho is on the list and what number?
ML - yes she ts #168, we are on 145
LR - Thanks.
II III ICICI CE ICO I III IRR kok
time?
Michael Loconto (ML) and Alexandra Oliver-Davila (AOD)

ML- Do I need to worry about my non-sequitur earlier? I feel awful, I've been getting texts about it
from Michael and Brenda.
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 71 of 111
(Text messages presented in italics)

AOD ~ I heard [end] and not whole thing. I think Anissa commented on it. I think be prepared just in
case I’m sorry this all stinks!

ML = Ugh
Jeez

On twitter?

AOD - I know.
I'm sorry.
Yes.

ML ~ Ch God no

I don't know what to do
AOD —~ I think just again apologize. What does MO Suggest?
ML - Asking
AOD ~ I think that was good
ML ~ Jesus | am mortified
AOD ~ I know I'm very sorry
Do you want me to acknowledge your apology and say thanks or just leave it alone?
ML - I don't know
JRE OI ISI IIE
Wednesday, October 21, 2020
6:00 p.m.
“Marty” [Boston Mayor Marty Walsh] (MW) and Jeri Robinson (JR)
MW - Good luck

JR - Glad we're remote. Lots of passion. Wish there was as much passion and concern for the rest of
our 52,000 students and 122 schools and not just the select three.

Marty - I agree with you.

RRRRRERERER EKER ERE RRR ERR ERE ERK ERIK EKER
time?

Jeri Robinson (JR) and Alexandra Oliver-Davila {AOD)

JR - Yes

6:27 p.m.
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 72 of 111

(Text messages presented in italics)

AOD - What a great (unclear) totally trying not to cry, best meeting ever.
JR ~ So true. So proud of the Mayor

AOD - Me too, but we need to push because he said it was one year in his comments — we should call
him and thank him so he knows where we stand.

JR- True. I did text and thank him at the conclusion of his remarks.

AOD - That's great.

FOO IOI CCI II
6:53 p.m.

Sonia Barney Gomez (SBG), Josette Williams (JR) and Jeri Robinson (JR)

SBG ~ Jeri how excited I'm for you. This is like doing the impossible. Waiting for the vote.

JR - Yes. Amazing what can happen during a pandemic. There are over 800 folks watching. Wish there
was as much concern about all of our kids and schools.

SBG ~ Yes. Baby steps. | believe this is historic. I’m hoping community partners come in to support
students to make sure our students succeed

JW - I'm holding on. Either way, folks are really showing their true colors!!! This city is never ready for
real change but time has come.

SBG - I just told Monica we need to start scheduling our community meetings to make sure we have
parent voices to [unclear] the changes permanent for next year.

KKK ERE KEK EK KER AEKKERERERREERER

10:05 p.m.
Jeri Robinson (JR) and Michael Loconto (ML)

JR - what number are we up to?

ML ~ 84. People starting to drop off now.

HRRRKAK AE RERERRERRER KERR RERERERE EERE IRE

11:00 p.m,

“SA” and Jeri Robinson (JR)

SA ~ How are you holding out Jeri. Looking preity tired...
JR-1 am. We still have about 70 speakers.

SA - that’s 2 plus hours by my reckoning.

JR - Tulane [sic?] without our vote, so about 2 am.

JR ~ Some folks are dropping off, let's hope more do.
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 73 of 111

(Text messages presented in italics)

RKREKRKEREKRRKRKEREEEREIRRE EK RERER

Wednesday, October 21, 2020

time
Alexandra Oliver-Davila (AOD) and Brenda Cassellius (BC)
AOD - Best meeting ever. Trying not to cry. What a great letter.
BC - Yup. | asked him to write it and I asked Tanisha to read it. Powerful.
AOD - Great idea!
6:28 p.m.
BC - Speak it.
AOD - Amen!
PHIRI IRE REE ITI ERIE
Wednesday, October 21, 2020

27 p.m,
Michael O’Neill (MON) and Michael Loconto (ML)
MON - You should mention Khymani was on the national student panel last week.
ML - [thumbs up emoji]
MON - He was excelient and made us BPS Proud.
ML - [thumbs up emoji)

ime?

MON - What the heck was your last comment/your mic was on. Hope you were talking to your
daughter about a bedtime book. Sha boo. Boo boo boo?

ML - Geez I'm sorry I was talking to my wife about a kid's book
MON - Thought so, but it came out real weird!

ML - Should I address?

MON - You did it right.

ML - I'm mortified if someone took it another way, Brenda mentioned it too and said someone else
texted her about it

ERERREREK EE RRERREREREREREREER
MON - it was right after Liz read a bunch of names, could have been interpreted that you were

commenting on the names. I knew you would never do that, assumed one of your daughters was saying
good night. Glad you cleared it up right away. Don't worry about it any more.
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 74 of 111

(Text messages presented in italics)

MON - How far along are we?
ML -Ok thanks. I realized that after | got the text. I feel awful,

ML - We are on 159, 20 to go.

MON - You corrected very quickly. Regular watchers know your daughters always say goodnight to
you.

ML ~Anissa tweeting about it. I don’t know what to do

ML-Am I ok? Thope I put that to bed.

MON ~- Please put me last, before VC and you, but after the other members,
ML - Of course, assumed as much.

MON - Let's vote!

REKKEKRK EK ERK KEERKRRRER KE REEMA RARER RRR A

6 43 p.m.
Michael O'Neill (MON) and Khymani James {KJ) (student member)

KJ - Are you comfortable on the logistics behind transferring elementary school grades to letter grades?
I'm confused on that part and don't want to ask publicly if I can get a behind the scenes answer.

MON -I suggested last week and will suggest again tonight they bring in a 3rd party to oversee /work
with BPS on the process. They do have a method to convert BPS grades to a 12 point system, based on
the specific 1-4 grades in certain subjects. They have had to do it for years as GPA is already 50% of the
criteria. But I would prefer independent oversight to build trust.

KJ -Ahhh I see

Thursday, October 22,2020

12 29am.

MON -Welldone. Very well done,
KJ - Thank you, Mr, O'Neill.
FOO I RIE EERE EEK
Wednesday, October 21, 2020
Michael O’Neill (MON) and Brenda Cassellius (BC)
11 3ip.m.

BC - Yikes.

Thursday, October 22, 2020

147a.m.
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 75 of 111
(Text messages presented in italics)

BC - Remember I talked about that in my interview.

MON - (thumbs up sign)

BC - Thank you.

MON - (thumbs up sign)

MON - Congrats,

SOI ICO IORI OT CERI

Wednesday, October 21, 2020

6:19 p.m.

Khymani James (KJ) and Alexandra Oliver-Davila (AOD)
AOD ~ Great points. Thank you for message to fellow students. Sooo important!
KI} - Thank you, Ms. Oliver-Davila!!!

AOD - You are welcome! Keep asking your great questions!
KJ - Quick question. Is what is being voted on tonight called a “proposal” or a “policy”
AOD - proposed policy

KJ ~ Thank you!

AOD - Sure!

11:19 p.m.

KJ - Wow -I had to turn my camera off because of my facials.
AOD - That's a great strategy!

AOD - You are a trooper staying late!

KJ - Thanks Vice Chair. Trying my best to pull through!

AOD - Also you can leave! Everyone will understand because you have school tomorrow - past BSAC
members have left around 9 pm

KJ - Yes, lam aware! Thank you - | told myself at the beginning of the year that I would attend all hours
of the meeting since they’re so important and only every other week.

AOD ~ You are a trooper! Hope your teachers give you a break on Thursday mornings

KJ - Me too! [smiling emoji]
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 76 of 111

ATTACHMENT O

 
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 77 of 111

7/4/21, 6:38 PM

Subject: City of Boston Public Records Office City Public Records Request :: RO00275-021221
Body:

 

BOSTON PUBLIC SCHOOLSOFFICE OF LEGAL ADVISOR

Martin J. Walsh, Mayor
03/22/2021

RE: PUBLIC RECORDS REQUEST of February 12, 2021, Reference # R000275-021221

Dear Darragh:

The Boston Public Schools (City) submits this response to your request for public records, This response applies only to records that exist and are in
the custody of the City. See A Guide to the Massachusetts Public Records Law, p. 32, .115. Itis expected that a custodian of records must use her

superior knowledge of her records with respect to responses to public records requests. 950 CMR 32.04(5). Specifically, you stated:

1. List of students who are ta the applicant pool far the three exam schoals (Rastan Latin School, Boston Latin Academy, John D O'Brvant
School for te school year 2021/2022, de-identified and sorted by sin code of residence.

2. List of students whe applied for inclusion in the applicant pool te the tree exam schoals (Boston Latin School, Boston Latin Academy,

Jahn D O'Bryan Schools far the schoal vear 20212022, de-adentified and sorted hy sin code of residence.

 

There are no records that exist that are responsive to your request. Please note that the public records law does not require a municipal agency to
create a record in response to a request.

You may appeal this response to the Supervisor of Records in the Office of the Secretary of the Commonwealth. G. L. c. 66, § 10A (c); G.
L. ¢. 66, § 10(b)(ix); 950 CMR 32.08; 950 CMR 32.08(1)(h) (in petitioning the Supervisor, the requester shall provide a copy of such
petition to the records access officer associated with such petition). You may also appeal to the Superior Court. 950 CMR 32.06(3}(c).

Sincerely,
Legal Advisor

Boston Public Schools

hitps://bostonma.gavqa.us/WEBAPP/Z Admin/ServiceRequests/Dialogs/PrintTruncatedMessage.aspx?mid=158991&newWin=1 Page lofi
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 78 of 111

ATTACHMENT P
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 79 of 111

Friday, November 20, 2020

Shawn Williams, Director of Public Records
Records Access Officer

City of Beston

1 CITY HALL SQUARE

ROOM 615

BOSTON, MA 02201

617-635-4037
shawn.williams@boston.gov

ou blicrecoras@boaston.gav

Dear RCO Williams:

This is a request under the Massachusetts Public Records Law {M. G. L. Chapter 66, Section 10). lam
requesting that | be provided a copy of each record pertinent to your responses to the inquiries as in the
Appendix.

Such requested records include, but are not limited to, information, data, data models, and algorithms
from the following Boston Public Schools (BPS) internal departments, e.g., Office of the Superintendent,
Office of Data & Accountability, and Office of Exam Schools & AWC.

To expedite the process, specific people from above mentioned departments who may retain our
requested records are listed below:

1. Monica Roberts, Chief of Student, Family & Community Advancement

2. Monica Hogan, Interim Executive Director, Office of Data & Accountability at 617-635-9450
(phone) 617-635-941 (fax} rc069@bostonpublicschools.org (e-mail)

3, Maria Vieira, Office of Exam Schools & AWC

| recognize that you may charge reasonable costs for copies, as well as for personne! time needed to
comply with this request.

The Public Records Law requires you to provide me with a written response within 10 business days. If
you cannot comply with my request, you are statutorily required to provide an explanation in writing.
Otherwise, we look forward to receiving a written response with our requested record by December 1,
2020.

Regards
Boston Parent Coalition for Academic Excellence
bpcaema@gmail.com

617-903-2468
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 80 of 111

Appendix

1. In the SY20 Budget (Exhibit A), if there is a “one year only” suspension of the
MAP Test, how will the $364,000 budgeted for the SY20 annual exam school
administration be spent? Will that budget line for exam administration move to
SY2021? Which office “owns” that number?

2. On October 21, 6:21 PM, Chief Monica Robert's and Monica Hogan of BPS’s
Office of Accountability and Data cited “simulations run” (sic) regarding how zip
code rounds would be allocated (Exhibit B - Slide titled: Misinformation: Limited
Access to each exam school, bullet points 2-4), which are the factual
studies/statistical tabulations used as the basis to support the BPS School
Committee's new exam school policy position (‘BPS Simulation Model”). Please
provide the input data used in preparing these simulations in an Excel sheet,
Please provide an electronic copy of the BPS Simulation Model (eg: Excel,
SPSS, etc).

a. Please provide 3 years of counts of applicants, invited, and enrolled
students for each exam school, grouped by the following data attributes:

i. Zip code
li. Race
iii. GPA — if simulation GPA approach differs from
iv. Applicant exam school preference choice
v. Applicant invited school
vi. Applicant enrollment
Exhibit C is a tempiate of this requested information.

b. Please provide the following attributes per zip code:
i. Number of school aged children in each zip code
ii. Number of children in the 6", 8", and 9" grade in each zip code
iii, Median income in the each zip code

iv. Median income in the each zip code for families with children under
the age of 18

c. Please provide the approach to convert report card into the GPA used in
this simulation.

Appendix Page 1
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 81 of 111

i. How do letter grades and number grades convert to GPA?

ii, Which class names count as ELA? Which class names count as
Math?

iii. If there are multiple ELA classes, how is a single ELA GPA created
(eg: weighted average, simple average, min, max)? If there are
multiple math classes, how is a single math GPA created (eg:

weighted average, simple average, min, max)?

iv. Which grading period is used? If there are multiple grading periods
how is a single GPA calculated (eg: weighted average, simple
average, min, max, earliest, latest}?

v. In response to the discussion that different schools may have
different grading standards, please provide the count of students
with each calculated GPA, by applicant school and by race for the
past 3 years. Exhibit D is a template for providing this requested
information.

vi.

Did this calculation change from the GPA that was previously used
in the exam school entrance criteria? If so please provide the
above responses for the prior approach, the new approach, and
any other approaches that were simulated.

d. if a student was in the top 20% but placed in a school other than their first
choice, will they have an opportunity to be reconsidered for their first
choice in the 80% zip code rounds? If so what will happen to that zip
code’s seat in that 80% round, will it be given to another applicant in the
zip code?

e. How many seats are available per school, and in the first 20% how many
of those seats at each schoo! were assigned to students from each zip
code in the BPS Simulation Model.

f. For the 80% allocated by zip code, before 10 the rounds start, is there a
finite number of allocated seats at each school for each zip code? Or
when each student's spot comes up in the zip code rounds, do they get
their highest preference from any school with an available seat?

g. What happens in the zip code rounds for a zip code that has such a small
number of school-aged children that it qualifies for under 1 seat?

Appendix Page 2
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 82 of 111

Exhibit A

 

® $364,000 to host the exam that
students must pass to gain entrance
Into one of the district’s three exam
scnools —- the ISEE — in students’
current schools. This is anotner too!
aimed at closing opportunity gaps
far stuclents of traditionally

underserved backgrounds.

*® And. $350.C00 to strengthen high
school pathways. (More information
an key investments ts found jower
in this article.)

 

 

 

Appendix Page 3
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 83 of 111

Exhibit B

 

Misinformation: Limited Access ta Each Exam School.

ee a Ontcs: ae nei Tienited tue apicific nianber of seeta a éoch exam schoak 7
seas within, the sip cade retin are assign dia > steclecits based ons tre
on staickenit’s preference:

ti Sinubetions ray, the tek stat a DRS was wsaiges al eur ing the 5 Sch er bts sip
“rane round. Spent i in the lop 30% of each zip code had access ta BLS

The las sid ar BLA wes assigned curring the! ante ote code round, mvcaniinyy
SOK. of students in cach zip code bed accens ty BLA.

4 ‘ Aanubaions Thin, niere at ene: aa Ww fase i first thst sclna 4 ! a5 LS Bis ar
eet Gfadhan eats israilubste. a BLS inethe tog Bees. af accor, all students

with a perfect GPA recened an davitations to their first sholce achool in all.
pulatons ran : a

 

Exhibit C

 
   

 

A 7 Aggheart rreference tL 2. a: Agebeaet iver anon iid: Agoticant Fstgllrend to yy
Pitocdyrtial

» 2 Lint Rae Atel Gla cag 5 Bua ce BS bs ce Fea 6A CB

 

 

Exhibit D
2 £ i
Apalcardl's outront mirdie school Acoicast [Deicentified: Dats
APS NOn-iPS urhaol Nama | Kace Attuat GPA APS GPS Cale

L017-1E applicants

   
 

Appendix page 4
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 84 of 111

ATTACHMENT Q
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 85 of 111

 

BOSTON PUBLIC SCHOOLS
OFFICE OF LEGAL ADVISOR
Martin J. Walsh, Mayor

January 13, 2021

Boston Parent Coalition for Academic Excellence
bpcacma@egmail. com

Re: November 20, 2020 Public Records Request

Dear Boston Parent Coalition for Academic Excellence:

The Boston Public Schools (“BPS”) has received your request for public records. This
response applies only to records that exist and are in the custody of the City. See 4 Guide to the
Massachusetts Public Records Law, p. 32, n.115. A custodian is not required to create a new
record or analysis that does not currently exist. It is expected that a custodian of records must
use her superior knowledge of her records with respect to responses to public records requests.
950 CMR 32.04(5). Below please see your requests and BPS’s responses in blue:

This is a request under the Massachusetts Public Records Law (M. G. L. Chapter 66, Section

10). 1am requesting that I be provided a copy of each record pertinent to your responses to the
inquiries as in the Appendix. Such requested records include, but are not limited to, information,
data, data models, and algorithms from the following Boston Public Schools (BPS) internal
departments, e.g., Office of the Superintendent, Office of Data & Accountability, and Office of
Exam Schools & AWC. To expedite the process, specific people from above mentioned
departments who may retain our requested records are listed below: 1. Monica Roberts, Chief of
Student, Family & Community Advancement 2. Monica Hogan, Interim Executive Director,
Office of Data & Accountability at 617-635-9450 (phone) 617-635-941 (fax)
rc069@bostonpublicschools.org (e-mail) 3. Maria Vieira, Office of Exam Schools & AWC.

I. In the SY20 Budget (Exhibit A) if there is a "one year only” suspension of the MAP test, how
will the $364,000 budgeted for the SY20 annual exam school administration be spent? How will

that budget line for exam administration move to SY2021? Which office "owns" that number?

Request | seeks an answer to a question rather than records. The public records law applies only
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 86 of 111

to records.

2. On October 21, 6:21 PM, Chief Monica Robert's and Monica Hogan of BPS's Office of
Accountability and Data cited "simulations run” (sic) regarding how zip code rounds would be
allocated (Exhibit B - Slide titled: Misinformation: Limited Access to each exam school, bullet
points 2-4), which are the factual studies/statistical tabulations used as the basis to support the
BPS School Committee's new exam school policy position ("BPS Simulation Model"). Please

provide the input data used in preparing these simulations in an Excel sheet. Please provide an
electronic copy of the BPS Simulation Model (eg: Excel, SPSS, etc).

BPS is still working on this portion of your request.

a. Please provide 3 years of counts of applicants, invited, and enrolled students for each
exam school, grouped by the following data attributes:

i. Zip code

He = Race

ii, GPA - ifsimulation GPA approach differs from

iv. Applicant exam school preference choice

v. Applicant invited school

vi. Applicant enrollment

b. Please provide the following attributes per zip code:

i, Number of school aged children in each zip code

ii. Number of children in the 6th, 8th , and 9th grade in each zip code

iti, | Median income in the each zip code

iv. Median income in the each zip code for families with children under the age of 18

Records responsive to request 2a may be found here. Please note that the data provided is a data
set responsive to similar requests. BPS has not created a data set specifically for this request.

Records responsive to request 2b may be found here.

c. Please provide the approach to convert report card into the GPA used in this simulation.
Records responsive to request 2c may be found here.

i, How do letter grades and number grades convert to GPA?

di. Which class names count as ELA? Which class names count as Math?

iil. If there are multiple ELA classes, how is a single ELA GPA created (eg: weighted
average, simple average, min, max)? If there are multiple math classes, how is a single math

GPA created (eg: weighted average, simple average, min, max)?

iv, Which grading period is used? If there are multiple grading periods how is a single GPA
calculated (eg: weighted average, simple average, min, max, earliest, latest)?
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 87 of 111

v, In response to the discussion that different schools may have different grading standards,
please provide the count of students with each calculated GPA, by applicant school and by race
for the past 3 years. Exhibit D is a template for providing this requested information.

Vi. Did this calculation change from the GPA that was previously used in the exam schoal
entrance criteria? If so please provide the above responses for the prior approach, the new
approach, and any other approaches that were simulated.

Requests 2ci, ii, iii, iv & vi seek answers to questions rather than records. The public records
law applies only to records. Request 2cv is addressed by the response to requests 2a and 2b.

d. Ifa student was in the top 20% but placed in a school other than their first choice, will
they have an opportunity to be reconsidered for their first choice in the 80% zip code rounds? If
so what will happen to that zip code's seat in that 80% round, will it be given to another
applicant in the zip code?

Request 2d seeks an answer to a question rather than records. The public records law applies
only to records,

e. How many seats are available per school, and in the first 20% how many of those seats at
each school were assigned to students from each zip code in the BPS Simulation Model.

The number of invitations sent varies year to year, based on space available. For SY20-21
admissions in 7th grade, 484 invitations were sent for BLS (20% = 97); 336 were sent for BLA
(20% = 67); 205 were sent for O'Bryant (20% = 41).

I For the 80% allocated by zip code, before 10 the rounds start, is there a finite number of
allocated seats at each school for each zip code? Or when each student's spot comes up in the
zip code rounds, do they get their highest preference from any school with an available seat?

Request 2f seeks an answer to a question rather than records. The public records law applies
only to records,

g. What happens in the zip code rounds for a zip code that has such a small number of
school-aged children that it qualifies for under 1 seat?

Request 2g seeks an answer to a question rather than records. The public records law applies
only to records.

Conclusion

You may appeal this response to the Supervisor of Records in the Office of the Secretary
of the Commonwealth. G.L. c. 66, § 10A (c); GL. c. 66, § 10(b)(ix); 950 CMR 32.08; 950 CMR
32.08(1)(h) (in petitioning the Supervisor, the requester shall provide a copy of such petition to
the records access officer associated with such petition). You may also appeal to the Superior
Court. 950 CMR 32.06(3)(c).
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 88 of 111

Sincerely,

; .
Cathenne Gille

Catherine Lizotte

Legal Advisor

(617) 635-9250

clizotte@ bostonpublicschools.org
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 89 of 111

ATTACHMENT R
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 90 of 111

7/4/2021 Boston Public Schools Mail - Fwd: Request for Public Records

 
 

hs, BOSTON Lizotte, Catherine <clizotte@bostenpublicschools.org>
© Public Schools

Fwd: Request for Public Records

2 messages

Catherine Lizotte <catherine.lizotte@boston.gov> Fri, Feb 12, 2021 at 2:43 PM
To: clizatte@bostonpublicschools.org

City of Boston Law Department
Boston City Hall, Room 615
Boston, MA 02201
617-635-3215

catherine jizattegbostan gov

Catherine Lizotte
Senior Assistant Corporation Counsel

 

The information contained in this electronic transmission (“e-mail”), including any attachment (the “Information’}, may be
confidential or otherwise exempt from disclosure. It is for the addressee only. This Information may be privileged and
confidential attorney work-product or a privileged and confidential attorney-client communication. The \nformation
may also be deliberative and pre-decisional in nature. As such, it is for internal use only. The Information may not be
disclosed without the prior written consent of the Corporation Counsel of the City of Boston. If you have received this e-
mail by mistake, please notify the sender and delete it from your system. Please do not copy or forward it. Thank you for
your cooperation.

oos--esuee Forwarded message ---------

Fram: BPCAE MA <bpcaema@qmail.com>

Date: Fri, Feb 12, 2021 at 12:47 PM

Subject: Request for Public Records

To: Public Records <publicrecords@boston.gov>

Ce: Shawn Williams <shawn.williams@boston.gov>, <pre@sec.slate.ma.us>, <catherine lizotie@boston.gov>

Friday, February 12, 2021

Shawn Williams, Director of Public Records
Records Access Officer

City of Boston

1 CITY HALL SQUARE

ROOM 615

BOSTON, MA 02201

617-635-4037

shawn.williams@boston.gov

hetps://mail.google.com/mail/u/O7ik=d6bb902089& view=pt&search=all&permthid=thread-f%3A 16915 198669 15459460d&s impl=msg-f%3A1691519866915459460... 1/2.
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 91 of 111

TA2021 Boston Public Schools Mail - Fwd: Request for Public Records
guolicrecords@boston.gov

Dear RCO Williams:

This is a request under the Massachusetts Public Records Law (M. G. L. Chapter 66, Section 10).We are requesting

that we be provided a copy of the following records:

Please provide the total number of applicants sorted by zip code for the current Fall 2021 Boston Exam
Schools Admissions cycle.

To expedite the process, specific people from BPS departments who may retain our requested records are
listed below:

1. Monica Roberts, Chief of Student, Family & Community Advancement

2. Monica Hogan, Interim Executive Director, Office of Data & Accountability at 617-635-9450
(phone) 617-635-941 (fax) rcO69@bostonpublicschools.org (e-mail)

3. Maria Vieira, Office of Exam Schools & AWC

We recognize that you may charge reasonable costs for copies, as well as for personnel time needed to
comply with this request.

The Public Records Law requires you to provide us with a written response within 10 business days. If you

cannot comply with our request, you are statutorily required to provide an explanation in writing. Otherwise,

we look forward to receiving a written response with our requested record by Thursday, February 25, 2021.
Regards
Boston Parent Coalition for Academic Excellence ("BPCAE")

bpcaema@gmail.com
617-903-2468

Lizotte, Catherine <clizotte@bostonpublicschools.org> Fri, Feb 12, 2021 at 2:53 PM

To: Monica Hogan <mhagan2@bostonpublicschools.org>, Monica Roberts <mroberts@bostonpublicschoois.org>
Ce: "McCarley, Devon" <dmccarley@bostonpublicschools.org>, Jonathan Palumbo <jpalumbo@bostonpublicschools.crg>

Hi all,

A new request. This group also just requested transcripts of the October 8th and 21st SC meetings today and they have
a GoFundMe page to raise $20K,

[Quoted text hidden]

Catherine Lizotte

Legal Advisor

Office of the Legal Advisor | Boston Public Schools
2300 Washington Street, Boston MA 02119
ciizotle@bostonpublicschools.org| 617-635-9250

The information contained in this electronic transmission (‘e-mail’), including any attachment ("Information"), may be confidential or otherwise exempt from

disclosure. It is for the addressee anly. This information may be privileged and confidential attorney work-product or a privileged and confidential attomey-client

communication. The Information may also be deliberative in nature. As such, it is for internal use only. If you have received this e-mail by mistake, please
notify the sender and delete if from your system. Please do not copy or forward it. Thank you for your cooperation,

hitps://mail google .com/mail/u/0?ik=d6bb902089& view=pt&search=all&cpermthid=thread-[4%3A 16915198669 15459460 &simpl=msg-f£%3 A 1691519866915459460...

2/2
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 92 of 111

ATTACHMENT S
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 93 of 111

7/4/21, 10:03 PM

Subject: City of Boston Public Records Office City Public Records Request :: RO00279-021221
Body:

 

BOSTON PUBLIC SCHOOLSOFFICE OF LEGAL ADVISOR

Martin J. Walsh, Mayor
03/22/2021

RE; PUBLIC RECORDS REQUEST of February 12, 2021, Reference # RO00279-021221

Dear Boston Parent Coalition for Academic Excellence:

The Boston Public Schools (City) submits this response to your request for public records. This response applies only to records that exist and are in
the custody of the City. See 4 Guide to the Massachusetts Public Records Law, p. 32, n.115, It is expected that a custodian of records must use her

superior knowledge of her records with respect to responses to public records requests. 950 CMR 32.04(5). Specifically, you stated:

He ure requesting Uiat we be provided a copy of the follawing recordy:

Please provide the total sumber of applicants varied be zip cade for the current Fall 202) Boston foram Schools Admissions ovele.
i iota . f A .

Jo expedite the process, specific people fram APS depariments who may retain or requested records are listed below:

Lo Monica Raberts, Chict of Snadent, Family & Community Advancement

2. Morice Hogan, interim Executive Director, Office af Data & Accountability at 6)7-635.045U (phone) 617-635-904) tfaxj
icliéSaa bostonpublic schools are fe-mail

3. Marta Pietra, Office af kvain Schools & AWC

ie recognize (hit vou may charge reasonuble costs for capes, ax well as far personnel ime neeided to comply with Uns reaitest.

  
 

The Public Records Law requires vou to provide us with a wrtiten response within 10 business days, fPvau cemnal coniply with our request,

you are stuintorily required to provide an explanation in writing. Otherwise, we laok forward ta receivine a written respaise with arr
. u i & J Ss ip

requested recard by Tinisday, February 23. 2921.

a - ude

Regards

Boston Parent Coalition for Academic Excellence ("'BPCAE

bpcacmat@amail com
6) 7-G03-2468

A record does not exist that is responsive to your request. Please note that the public records law does not require a municipal agency to create a
record in response to a request.

You may appeal this response to the Supervisor of Records in the Office of the Secretary of the Commonwealth. G. L. c. 66, § 10A (e); G.
L. c. 66, § 10(b)(ix); 950 CMR 32.08; 950 CMR 32.08(1)(h) (in petitioning the Supervisor, the requester shall provide a copy of such
petition to the records access officer associated with such petition). You may also appeal to the Superior Court. 950 CMR 32.06(3)(c).
Sincerely,

Cathasene Pyle

https://bostonma.govqa.us/WEBAPP/ZAdmin/ServiceRequests/Diatogs/PrintTruncatedMessage.aspx?mid=158979&newWin<1 Page 1 of 2
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 94 of 111

7/4/21, 10:03 PM

Legal Advisor
Boston Public Schools

https://bostonma.govga.us/WEBAPP/Z Admin/ServiceRequests/Dialogs/PrintTruncatedMessage.aspx?mid=168979&newWin=1 Page 2 of 2
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 95 of 111

ATTACHMENT T
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 96 of 111

Wednesday, June 23, 2021

Shawn Wiliams, Director of Public Records
Records Access Officer

City of Boston

1 CITY HALL SQUARE

ROOM 615

BOSTON, MA 02201

617-635-4037

shawn. williams@boston.gov
publicrecords@boston.gov

Dear RCO Williams:

This is a request under the Massachusetts Public Records Law (M. G. L. Chapter 66, Section 10). We are
requesting that we be provided a copy of each record pertinent to your responses to the inquiries as in
the Appendix.

Such requested records include, but are not limited to, information, data, data models, and algorithms
from the following Boston Public Schools (BPS) internal departments, e.g., Office of the Superintendent,
Office of Data & Accountability, and Office of Exam Schools & AWC,

To expedite the process, specific people from above mentioned departments who may retain our
requested records are listed below:

1. Monica Roberts, Chief of Student, Family & Community Advancement

2. Monica Hogan, Interim Executive Director, Office of Data & Accountability at 617-635-
9450 (phone) 617-635-941 {fax} re069@bostonpublicschools.org (e-mail)

3. Maria Viera, Office of Exam Schools & AWC

We recognize that you may charge reasonable costs for copies, as well as for personnel time needed to
comply with this request.

The Public Records Law requires you to provide me with a written response within 10 business days. If
you cannot comply with my request, you are statutorily required to provide an explanation in

writing. Otherwise, we look forward to receiving a written response with our requested record by July
3, 2021.

Regards

Boston Parent Coalition for Academic Excellence ("BPCAE")

bpcaema@gmail.com
617-903-2468
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 97 of 111

Appendix

BPCAE requests production of all documents (excluding personally identifying information) concerning
the data base and selection process the City of Boston used in the most recent SY 21-22 admissions cycle
for the BPS exam schools namely: Boston Latin School, Boston Latin Academy, John D O’Bryant School of
Math and Science.

This request explicitly includes, but is not limited to the following:

i. For each student in the 53# Invites in the DCF/ Homeless pool, documents concerning:
a. Each student’s Grade Point of Average.

Each student’s MCAS scores {ELA and Math).

Each student's Zip Code residency as of the application date.

Each student’s city-wide ranking.

Each student's race / ethnicity.

eanos

2. Documents concerning the written criteria to be admitted to the DCF/ Homeless pool of
applicants.

3. Documents concerning the authorizing person who approved the applicants for the
DCF/Homeless pool.

4, For each individual Zip Code, documents concerning:

a. The Grade Point Averages and MCAS scores (ELA and Math) for all invited and all
Uninvited applicants to the Exam Schools.

b. The city-wide ranking determined by @PS for all Invited and all Uninvited applicants to
the Exam Schools.

c. The zip-code rank determined by BPS for all Invited and ali Uninvited applicants to the
Exam Schools

d. The race/ ethnicity of each Invited and each Uninvited applicant to the Exam Schools.

5. Documents sufficient to provide a detailed description/ flow chart of the Exam School
Admissions process including the role of the third-party vendor.

6. Documents sufficient to identify the third-party vendor who reviewed and approved the lottery
and the admissions process, including but not limited to documents concerning the contract
signed between BPS and the vendor, and documents showing the total amount paid to the
vendor.

7. Documents concerning any competitive bid process related to the contract for the third-party
vendor, including but not limited to documents concerning the other vendors who submitted
bids , and ail documents concerning those bids.

8. All documents concerning the lottery process, including but not limited to how it was
conducted, whether there were same GPA for multiple applicants, who authorized and
16.

11.

12.

13.

14,

Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 98 of 111

approved the results of lottery, were there multiple rounds of the lottery done, and the best
round chosen or was the lottery done only once.

All text messages exchanged between and/or among Student representative Khymani James
and each and every member of Boston School Committee and with each and every member of
the Task force during the Octaber-8, 2020 meeting and October-21, 2020 meeting.

All text messages exchanged between and/or among Superintendent Brenda Cassellius and each
and every member of Boston School Committee and with each and every member of Task force
during the October-8, 2020 meeting and October-21, 2020 meeting.

All text messages exchanged between and/or among Mayor Marty Walsh and each and every
member of Boston School Committee and with each and every member of Task force during the
October-8, 2020 meeting and October-21, 2020 meeting.

All text messages exchanged between or among Boston School Committee members and each
and every Task Force member during the October-8, 2020 and October-21, 2020 meeting.

All Zoom chat messages (public and private messages) between and/or among any and all
Boston School committee members including the student representative Khymani James and
each and every Task force member during the October-8, 2020 and October-21, 2020 meeting.

Documents concerning the GPA for every applicant towards the SY 21-22 exam schools and their
exam school preferences.
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 99 of 111

ATTACHMENT U
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 100 of 111

Kay Hodge

From: Stein, Callan G. <Callan.Stein@Troutman.com>

Sent: Wednesday, June 16, 2021 2:12 PM

To: Kay Hodge; John Simon

Ce: Hurd, William H.; Carlson, Chris W.; Metcalfe, Mary Grace

Subject: City of Boston Case

Attachments: Public_Records_Request_(R000876-102720)_-_Responsive_Text_Messages_-_Response_D

ate_11.5.20_-_Google_Docs.pdf; Response_to_D_Murphy_Request_3.9.21 pdf

Dear Kay and John:
| hope you have been weil and are enjoying the summer weather.

| am writing to the two of you (and initially only the two of you) about the recent news that revealed that there
were and are additional text messages by Boston School Committee members during the October 21 Boston
School Committee meeting where the current Boston Exam School admission process was adopted that,
though directly relevant to the matter at issue and responsive to our client’s FOIA requests, were withheld by
the City of Boston.

| specifically reference the FOIA requests that were made to the City of Boston Public Schools, and to which
Attorney Lizotte responded on March 9, 2021. A copy of that response is attached for your convenience.
Request #1 requests “ALL electronic text messages”, among other things, sent or received by the school
committee members. Ms. Lizotte’s response states that all such records were produced. We have now learned
that was not the case.

Compounding this problem are the further representations that you made, presumably at your clients’ direction,
to us and to the Court including in the Joint Statement of Facts that the text messages produced were “true
and accurate” transcripts (Par. 67). Once again, we now know that the transcribed text messages were not true
and accurate insofar as they omitted critical, responsive information.

The text messages that have recently come to light — and which, as you know, have resulted in two more
resignations from the school committee — are directly relevant to this matter, and are materials that the District
Court and the First Circuit should have considered. Moreover, had we been properly told that the City of
Boston's FOIA response was not complete and that certain text messages had been withheld, we never would
have agreed to proceed on the agreed upon record at the District Court level.

Upon this foundation, we have several questions/requests of you and your client to which we would appreciate
urgent and immediate attention. They are:

1. Why were these text messages withheld from production in response to the FOIA request and during
the District Court proceedings?

2. Why did your clients misrepresent to us and the District Court that the text message transcripts
provided were “true and accurate” when they knew that was not the case?

3. What other information, texts or otherwise, has the City of Boston withheld?

Finally, and ! think this goes without saying, it is incumbent upon the City of Boston to immediately update its
previously sent, and incorrect, FOIA response — and in doing so include the improperly withheld text messages
as well as any other information that should have been produced — and to correct its deliberate
misrepresentation to the District Court. This is something that your client should have done without our
requesting it, and | would ask that it do so immediately.

i
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 101 of 111

If you would like to discuss this, please let me know.

Callan G. Stein
Partner
Direct: 617.204.5103 ] Internal: 815-5103

callan.stein@troutman.com

troutman pepper

19th Floor, High Street Tower, 125 High Street
Boston, MA 02110-2736

troutman.com

A HIGHER COMMITMENT TO CLIENT CARE
Troutman Pepper is a 2020 Mansfield Certified Pius Firm

 

This e-mail (and any attachments} from a law firm may contain legally privileged and confidential information solely for
the intended recipient. if you received this message in error, please notify the sender and delete it. Any unauthorized
reading, distribution, copying, or other use of this e-mail (and attachments) is strictly prohibited. We have taken
precautions to minimize the risk of transmitting computer viruses, but you should scan attachments for viruses and
other malicious threats; we are not liable for any loss or damage caused by viruses.

 

This email has been scanned for spam & viruses. If you believe this email should have been stopped by our filters, click
here to report it.
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 102 of 111

 

BOSTON PUBLIC SCHOOLS
OFFICE OF LEGAL ADVISOR
Martin J. Walsh, Mayor

3/9/21

RE: PUBLIC RECORDS REQUEST of February 23, 2021
Reference #:

#R000337-022321

Dear Ms. Murphy:

The City of Boston (City) has received your request for public records. This response applies
only to records that exist and are in the custody of the City. See A Guide to the Massachusetts
Public Records Law, p. 32,n.115. It is expected that a custodian of records must use her
superior knowledge of her records with respect to responses to public records requests. 950
CMR 32.04(5). Below, please find your specific requests and BPS’s responses in blue.

1. Copies of ALL electronic text messages, instant messages, and any other form of
electronic communication sent and/or received, including any and all "group"
messages sent and/or received by more than one of the following listed
individuals, during the School Committee meeting scheduled for October 21,
2020, from the time the meeting started on 10/21/2020 until it was officially
adjourned on Thursday, October 22, 2020, between and among each and all of
the following: Superintendent Brenda Cassellius SC Chair Michael Loconto SC
Members: Lorna Rivera Jeri Robinson Michael O'Neil Alexandra Oliver-Davila
Hardin LK Coleman Quoc Tran.

Records responsive to request 1 may be found here.
2. List of students who currently comprise the applicant pool for incoming school

year 2021/2022 for the three exam schools (Boston Latin Schoal, Boston Latin
Academy, John D O'Bryant School), de-identified and sorted by GPA.
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 103 of 111

There are no records responsive to request 2.

3. All of the Grade Point Averages sorted by Zip Code of the students, de-identified,
who currently comprise the applicant pool for incoming school year 2021/2022
for the three exam schools (Boston Latin School, Boston Latin Academy, John D
O'Bryant School). Please provide the list by zip code. For example: Zip Code
02122: List all the GPA's of the de-identified students currently comprising the
applicant pool who reside in Zip Code 02122. Zip Code 02126: List all the GPA’s
of the de-identified students currently comprising the applicant pool who reside in
Zip Code 02126. And so on until every Zip Code in the City of Boston is included
in the response, including Zip Codes for which there are no applicants in the pool
and Zip Codes in which there are fewer than 10.

There are no records responsive to request 3.

4. Written transcript of the entire School Committee meeting held on October 21,
2020 which adjourned on Thursday, October 22, 2020.

There are no records responsive to request 4.

5. Written transcript of the entire School Committee meeting held on October 8,
2020.

There are no records responsive to request 5.

Conclusion

You may appeal this response to the Supervisor of Records in the Office of the Secretary
of the Commonwealth. G.L. c. 66, § 10A (c); G.L. c. 66, § 10(b)(ix); 950 CMR 32.08; 950 CMR
32.08(1)(h) (in petitioning the Supervisor, the requester shall provide a copy of such petition to
the records access officer associated with such petition). You may also appeal to the Superior
Court. 950 CMR 32.06(3)(c).

Sincerely,

Catherine Lizotte

Legal Advisor
(617) 635-9250
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 104 of 111

(Text messages presented in italics)

‘Transcription of Text Messages Responsiv: lic Records Request (KO00876-10272
Wednesday, October 21, 2020
5:46 p.m.
“SA” and Lorna Rivera (LR)

SA - Lorna, as a member of the Exam School Working Group, thanks for your support. Mil gracias
licenciada.

LR - Your efforts made this possible! Mil gracias!
SA - A la orden siempre, Lorna.
LR ~ iguamente! (emoji smiley face)
JOE EER ISI III
time?
Lorna Rivera (LR) and Alexandra Oliver~Davila (AOD)

AOD - Sure! Hi by law Chair sets agenda and we can't vote on anything Superintendent hasn't had a
chance to respond to. He suggest talking to ML and asking him to add to the agenda for next time. We
have 170 people speaking tonight so honestly this is probably not the best time to do it even if we could.

LR - Ok wow 170!?7! I don’t know if I will be able to stay awake. I am too old for this job.

LR - Hil calculated 170 people *3=510/60 min=8.5 hours. Is this for real? Can't we end at a certain
time? Are we allowed to take breaks? Iam sorry to complain.

AOD - Yup it’s real. 2 min each but will be a very long mtg

AOD - I think take breaks as you need them.

KKK KAKREKEEKR ER ERE KIER EEKER ERE EKER ER EREERERERE

AOD - Best se meeting ever | am trying not to cry

LR - Me too!

LR - Why can't we get interpretation/translation right? Why does language access have to be so hard?

AQD - When I was on the meeting that explained the proposed policy people got to choose to go into a
room to get the whole meeting translated - at least that is how I understood it

LR - Should I ask Dr. C what the heck?

AOD - Sure you can text her.

KEKE EKRKEREREEER ERR ERERER
time?

Lorna Rivera (LR) and Brenda Cassellius (BC)
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 105 of 111

(Text messages presented in italics)

LR - Hi why is interpretation a continuing problem for some of our communities? I hope we can
improve.

BC ~ We had Cantonese and I just asked Monica. This is the purview out the Committee. | suggested to
Monica that if we have over a certain number of participants that we automatically default to all 10
languages but I think to provide it for SC it requires them to request it. Maybe bring it wp to Mike.

BC ~ I can change for my team though!
LR - I wiil. | know there is so much going on. I really do appreciate your hardwork!

BC - [screenshot of Gchat from staff member that reads, “I believe SC only requests interpreters for
public comment based on who signs up for public comment. It would be good to revisit that decision.”]

LR - Thanks!
KREEKKEEEERERER EEE RR EREEERRERERERERRERE
{time?
Lorna Rivera (LR) and Alexandra Oliver-Davila (AOD)
JOO IIE
time?
AOD - I stiil stand by my statement.
LR - I said BPS students should get preference and stand by this.
AOD - Oh then it was both of us!
HRIKRRRRRKERERERK
AOD - What did I just miss? Was that ML saying Shannana and booboo??? My ADD is killing me here!
LR - I think he was making fun of the Chinese names! Hot mic!!!
AOD - That’s what I thought. Omfg he’s gonna get killed someone is going te go back and capture that
LR - I almost laughed out loud. Getting giddy here!
Someone already captured Brenda on cell in twitter (?)!
AOD - I've been getting some funny tweets tonight it’s hard not to smile or laugh.
Yikes.
LR -Dios mia!
AOD - No comment
LR - People tweeting about loconto hot mic!!
Anissa said WTF!

AOD- Oh no! It's gonna be ugly
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 106 of 111

(Text messages presented in italics)

LR - Someone texted me Loconto should resign, but I don't have them in my contacts
AOD - Oh boy How/where do I look on Twitter - sorry I'm old ’'m not good at twitter
LR -— Send me your handle and I will forward some
Or look up Anissa tweets
AOD - Alexoliver 33
Do we acknowledge the apology? What do we do??
LR - Did you see some of the tweets? I feel bad for loconto. Is he going to resign??
AOD - I feel bad too because he really was the person who pushed this forward with the Mayor
Idk if he will do it or not
AOD - I am not going to interrupt (?) him! Let him have his time. He needs it.
LR - Trying to redeem himself — [winking emoji}
Good night!
AOD - Good night.
LR ~ Good morning, actually!
FREER RE ERR REE RR IK KER EAA KKK REREE
Wednesday, October 21, 2020
10:34 p.m,
Lorna Rivera {LR) and Michael Loconte (ML)
LR - Hi can you tell me how many more people left to testify? I couldn't find the spreadsheet in google
ML - 77 to go, many falling off
BORE IIHR EK KEKE RK REE EERE ERR ERERERERERER
ime?
LR - Hi can you tell me if angie camacho is on the list and what number?
ML - yes she is #168, we are on 145
LR - Thanks.
EKER RERERERRREREER EKA KEKE KRERERERERERE
time?
Michael Loconto (ML) and Alexandra Oliver-Davila (AOD)

ML- Do I need to worry about my non-sequitur earlier? I feel awful, I've been getting texts about it
from Michael and Brenda.
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 107 of 111

(Text messages presented in italics)

AOD - I heard [end] and not whole thing. I think Anissa commented on it. I think be prepared just in
case I'm sorry this all stinks!

ML - Ugh
Jeez
On twitter?
AOD - I know.
Pm sorry.
Yes.
ML ~ Oh God no
I don't know what to do
AOD - I think just again apologize. What does MO suggest?
ML. - Asking
AOD - I think that was good
ML - Jesus 1 am mortified
AOD - I know I’m very sorry
Do you want me to acknowledge your apology and say thanks or just leave it alone?
ML - I don't know
FEISS III IIE RITE IR RII
Wednesday, October 21, 2020
6:00 p.m.
“Marty” [Boston Mayor Marty Walsh] (MW) and Jeri Robinson (JR)
MW - Good luck

JR - Glad we're remote. Lots of passion. Wish there was as much passion and concern for the rest of
our 52,000 students and 122 schools and not just the select three.

Marty - I agree with you.

KEKKEEKE RK ERK ERE RE RERERERRERERRER ERE RRRRRERE
time?

Jeri Robinson (JR) and Alexandra Oliver-Davila (AOD)

JR - Yes

6:27 p.m.
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 108 of 111

(Text messages presented in italics)

AOD - What a great (unclear) totally trying not to cry, best meeting ever.
JR - So true. So proud of the Mayor

AOD - Me too, but we need to push because he said it was one year in his comments - we should call
him and thank him so he knows where we stand.

JR - True. I did text and thank him at the conclusion of his remarks.

AOD - That's great.

KRKREKKKEKERERERRRERRERERRE

6:53 p.m.
Sonia Barney Gomez (SBG), Josette Williams (JR) and Jeri Robinson (JR)

SBG - Jeri how excited I’m for you. This is like doing the impossible. Waiting for the vote.

JR - Yes. Amazing what can happen during a pandemic. There are over 800 folks watching. Wish there
was as much concern about all of our kids and schools.

SBG ~ Yes. Baby steps. I believe this is historic. I'm hoping community partners come in to support
students to make sure our students succeed

JW - I’m holding on. Either way, folks are really showing their true colors!!! This city is never ready for
real change but time has come.

SBG - I just told Monica we need to start scheduling our community meetings to make sure we have
parent voices to [unclear] the changes permanent for next year.

HEKEKERERER REE RRR RRR RE RRERER

10:05 p.m.
Jeri Robinson (JR) and Michael Loconto (ML)

JR ~ what number are we up to?

ML - 84. People starting to drop off now.

KARE K RRR KKK RE KRKARKEKERERRERRKERARERERER

11:00 p.m.

“SA” and Jeri Robinson (JR)

SA - How are you holding out Jeri. Looking pretty tired...
JR-lam. We still have about 70 speakers.

SA - that’s 2 plus hours by my reckoning.

JR - Tulane [sic?] without our vote, so about 2 am.

JR - Some folks are dropping off, let’s hope more do.
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 109 of 111

(Text messages presented in italics)

KREKKEKKKARERRRRRRRRRERRRRERERER

Wednesday, October 21, 2020
time
Alexandra Oliver-Davila (AOD) and Brenda Cassellius (BC)
AOD - Best meeting ever. Trying not to cry. What a great letter.
BC - Yup. I asked him to write it and I asked Tanisha to read it. Powerful.
AOD - Great idea!
6:28 p.m.
BC - Speak it.
AOD - Amen!
JETER ERE
Wednesday, October 21, 2020
5:27 p.m.
Michaei O'Neill (MON) and Michael Loconto (ML)
MON ~ You should mention Khymani was on the national student panel last week.
ML - [thumbs up emoji]
MON - He was excellent and made us BPS Proud.
ML - [thumbs up emoji]
time?

MON - What the heck was your last comment/your mic was on. Hope you were talking to your
daughter about a bedtime book. Sha boo. Boo boo boo?

ML - Geez I’m sorry I was talking to my wife about a kid’s book
MON - Thought so, but it came out real weird!

ML - Should I address?

MON - You did it right.

ML - I'm mortified if someone took it another way, Brenda mentioned it too and said someone else
texted her about it

KERR EKKERERERRRRRERERERERE EEK
MON - It was right after Liz read a bunch of names, could have been interpreted that you were

commenting on the names. I knew you would never do that, assumed one of your daughters was saying
good night. Glad you cleared it up right away. Don't worry about it any more,
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 110 of 111

(Text messages presented in italics)

MON - How far along are we?
ML-Ok thanks. I realized that after I got the text, I feel awful.
ML - We are on. 159, 20 to go.

MON - You corrected very quickly. Regular watchers know your daughters always say goodnight to
you.

ML -Anissa tweeting about it. I don't know what to do

ML-AmI ok? [hope I put that to bed.

MON - Please put me last, before VC and you, but after the other members.
ML - Of course, assumed as much,

MON - Let’s vote!

KEKE RER EAA KAA KEKEKKE KEE EKAAER ERR ERERREREER

6 43 p.m.
Michael O'Neill (MON) and Khymani James (KJ) (student member)

KJ - Are you comfortable on the logistics behind transferring elementary school grades to letter grades?
I'm confused on that part and don't want to ask publicly if l can get a behind the scenes answer.

MON ~!I suggested last week and will suggest again tonight they bring in a 3rd party to oversee/work
with BPS on the process. They do have a method to convert BPS grades to a 12 point system, based on
the specific 1-4 grades in certain subjects. They have had to do it for years as GPA is already 50% of the
criteria. But I would prefer independent oversight to build trust.

K] -Ahhh I see

Thursday, October 22,2020

12 29 a.m.

MON -Welldone. Very well done.
K] - Thank you, Mr. O'Neill.
Janda RR RRR
Wednesday, October 21, 2020
Michael O’Neill (MON) and Brenda Cassellius (BC)
11.31 p.m.

BC - Yikes.

Thursday, October 22, 2020

147 a.m,
Case 1:21-cv-10330-WGY Document 118-1 Filed 07/06/21 Page 111 of 111

(Text messages presented in italics)

BC - Remember I talked about that in my interview.
MON - (thumbs up sign)

BC - Thank you.

MON - (thumbs up sign)

MON - Congrats.

KARAAAREREE EERE RETIREE RRR ERE

Wednesday, October 21, 2020

6:19 p.m.
Khymani James (KJ) and Alexandra Oliver-Davila (AOD)

AOD - Great points. Thank you for message to fellow students. Sooo important!
K] - Thank you, Ms. Oliver-Davila!l!!

AOD - You are welcome! Keep asking your great questions!

KJ ~ Quick question. Is what is being voted on tonight called a “proposal” or a “policy”
AOD - proposed policy

KJ - Thank you!

AOD - Sure!

11:19 p.m.

K] - Wow -I had to turn my camera off because of my facials.

AOD - That's a great strategy!

AOD - You are a trooper staying late!

KJ - Thanks Vice Chair. Trying my best to pull through!

AOD - Also you can leave! Everyone will understand because you have school tomorrow - past BSAC
members have left around 9 pm

KJ - Yes, lam aware! Thank you - I told myself at the beginning of the year that I would attend all hours
of the meeting since they're so important and only every other week.

AOD ~ You are a trooper! Hope your teachers give you a break on Thursday mornings

KJ - Me too! [smiling emoji]
